CONVENTION
ET
ANNEXES

ENTRE

L'ETAT TUNISIEN

ET

BUTTES RESSOURCES TUNISIE LTD - SOCIETA ITALIANA RESINE

PERMIS CAP BON - GOLFE DE HAMMAMET
{

1 —1 —{

CONVENTION

Entre les soussignés:

L'Etat Tunisien représenté par Monsieur le Ministre
de l'Economie Nationale, (dénommé oi-après l'Autorité
Concédante );

Sous réserve de l'approbation des présentes par Monsieur
le Président de la République Tunisienne

d'une part
Et

Buttes Ressources Tunisie Ltd. (oi-après désignée "Buttes")
laquelle est une société constituée et existante d'après les
lois de l'état de Delaware des Etats-Unis de l'Amérique, avec
son siège social au 2150 Franklin Street, Oakland, Californie;
élisant domicile au 124 Rue de Yougoslavie à Tunis, représentée
aux présentes par Monsieur Wm. E. Bassinger, Vice Président,
mandaté à cet effet par le Conseil d'Administration en date du
16 Juin 1971 dont une oopie certifiée conforme est annexée à
l'original de la présente destiné à l'Etat Tunisiens

Societa Italiana Resine (oi-après désignée "SIR") laquelle est
une société constituée et existante d'après les lois de la
République Italienne, avec leur siège social au Via Borgogna 5,
Milan, Italie, élisant domicile au 124 Rue de Yougoslavie à
Tunis, représentée aux présentes par Monsieur Franco Borromeo,
spécialement mandaté à cet effet par le Conseil d'Administration
en date du 19 Juin 1971 dont une copie certifiée conforme est
annexée à l'original de la présente destiné à l'Etat Tunisien
DYLAN Conf deuent af bd auamentelre apte disques” le Téhelaïe

d'autre part
IL À ÊTE D'ABORD EXPOSE CE QUI SUIT:

1) La Société Buttes à déposé à la Division des Hydrooarbures au
Ministère de l'Economie Nationale des demandes de permis de
recherohes des substances minérales du second groupe:

- le demande de permis intitulé “Cap Bon — Golfe de Hammamet"
déposée le 10 Septembre 1969, portant sur 1105 permis élémen-
taires (mille oent oinq) de 400 hectares chacun, ayant une super-
ficie totale de 4420 kilomètres carrés (quatre mille quatre cent
vingt), entièrement situés en mer, à 6t6 étendue par une demande
de permis déposée le 23 Mars 1970 en ajoutant 180 permis élémen-
teires (cent quatre vingt) de 400 hectares chacun faisant une
superficie de 720 kilomètres carrés (sept cent vingt) situés en
mer, faisant un total de 1285 permis élémentaires (mille deux cent
quatre vingt cinq) ayant une superficie totale de 5140 kilomètres
carrés (cinq mille cent quarante) partiellement situés en mer et
sur terre, et considéré comme un seul permis.

#° > &

du 13 décembre 1948 (12 safar 1368).
premier du décret du 13 décembre 1948 (12 safar 1368).
4) Les demandes de permis de recherches ci-dessus feront l'objet

d'un arrêté du Ministre de l'Economie Nationale qui sera publié
au Journal Officiel de la République Tunisienne,

= c . EE
2) A l'occasion du dépôt de ces demandes, Buttes à demandé à être
admise au bénéfice des dispositions spéciales prévues au décret
3) Buttes à rempli les conditions et obligations prévues à l'article
5) La demande de Buttes, tendent à obtenir le bénéfice des dispo-
sitions spéciales prévues au déoret du 13 décembre 1948 (12 safar
1368) sera soumise à une enquête publique par arrété du Ministre
de l'Économie Nationale.
6) La Société SIR par la suite a exprimé per lettre en date du
19 Juin 1971 son intérêt de s'associer avec Buttes pour la re
cherche et l'exploitation sur le pormis oi-dessus et a demandé
conjointement aveo Buttes que ce permis aussi bien que les
bénéfices des dispositions spéciales prévues au décrot du
13 décembre 1948 (12 Safar 1368) soient attribués à Buttes ot
SIR conjointement et solidairement.

IL A ETE ARRÊTE ET CONVENU CE QUI SUIT:
Article Premier:

à — Le permis faisant l'objet de la présente Convention est
délivré pour une période initiale de quatre ans (au liou de
la période de cinq ans stipulée à l'article 39 du décret du
ier Janvier 1953), renouvelable conformément aux dispositions
du Cahier des Charges annexé à la présente Convontion.

b— Le Titulaire sera admis au bénéfice des dispositions spéciales
prévues au décrot du 13 Décembre 1948 (12 Safar 1368) sous
réserve du résultat de l'enquête publique ordonnée à cet
effet.

Article Deuxièmo.-

a — Les traveux de recherches et d'exploitation des substance
minérales du second groupe effectués par le Titulaire dans).
les zones couvertes par le permis de recherches visé oi-des

Fr sont assujettis aux dispositions de la présente Convention,

du Cahier des Charges qui lui est annexé ot de la lottre
émanant de la Banque Centrale de Tunisie jointe à la présente

+ coume Annexe "A", ainsi que les Annexes "B" et "C"; les dits

Cahior des Charges et Annexes "A", "B", et "C" faisant partie

intégrante de la présonte Convention, par simple renvoi.

\ ârticle Trasièmo.—

Le Titulaire s'engage par La présente à payer à la République
Le Tunisienne:

1) Une redevance proportionnelle égale à dix-sept et demi

F LS cent (17-1/2 #) de 1a valeur des hydrocarbures bruts,
7 À “
à

EC

"1i—-

liquides ou gazeux provenant des activités du Titulaire
dans le cadre de la présente Convention.

Les sommes ainsi payées (ci-après parfois désignées
redevance") seront considérées comme paiements anticipés
sur les 60% ou 70% suivant le cas des bénéfioos nets du
Titulaire payables à l'Etat Tunisien pour l'exercice fiscal
considéré.

Le décompte et le versement de cette redevance seront ef-
feotués suivant les modalités précisées au Titre III
(articles 23 à 29) du Cahier des Charges oi-joint,

Les versements effectués en application du présent
paragraphe 1 ne seront pas considérés comme dépenses dé-
duotibles pour le oaloul des bénéfices nets,

2) Les taxes, impôts et tarifs suivants:

a — Les paiements à l'Etat, aux oollectivités, offices ou

établissements publios ou privés, et aux concessionnaires

de services publios en rémunération de l'utilisation directe
ou indireote par le Titulaire, des voiries et réseaux divers
ou des services publics (telles que Service des Eaux, Gaz,
Electricité, P.T.T, eto) dans les conditions telles que oette
utilisation est définie au Cahier des Charges annexé à la
présente Convention.

Le taxe de formalités douanières.

c — Les taxes sur les transports et sur la circulation des
véhicules.

e@
0

Les droits d'enregistrement, à l'exclusion, toutefois, du
droit proportionnel qui serait applicable aux contrats
relatifs à des opérations mobilières y compris les contrats
de ventes commerciales, qui ne sera pas dfl.

e — Droit de timbre.
f - Taxe unique sur les assurances. {

g - Taxe sur le valeur locative de locaux à usage de bureau et/ou
d'habitation.

h - Taxe de formation professionnelle.

1 —- Les taxes payées par le fournisseur des matériaux ou de
produits du Titulaire, qui sont normalement comprises dans
le prix d'achat, à l'exclusion toutefois de la taxe de
prestation des services, dont le Titulaire est exonéré.

j — La redevance superficiaire sur les concessions.

Les paiements effectués en application du présent paragraphe 2
seront traités comme des frais d'exploitation et seront
déductibles dans le calcul des bénéfices nets.

Les majorations des taxes, impôts et tarifs quelconques
énumérés 2u présent paragraphe ne seront applicables au Titulaire
que si elles sont communément applicables à toutes les oatégories
d'entreprises en Tunisie. 4

te

747
5 mA =

3) Un impôt complémentaire (Impôt Complémentaire au titre du
Droit de Patente) dont Le montant est tel que, lorsqu'il est
ajouté aux montants payables visés au paragraphe 1 ci-déssus,
et aux montants d'impôts payables par les actionnaires du
Titulaire à raison des dividendes mis à leur disposition et
provenant des activités du Titulaire dans le oadre de la
présente Convention pour un quelconque exercice fiscal, il
est égal à soixente pour cent (60%) des bénéfices nets du
Titulaire pour l'exercice fiscal considéré,

En contrepartie des versements prescrits à cet article 3,
La République Tunisienne exonère le Titulaire de toutes
Taxes, impôts, droits, tarifs, ou exactions d'impôts,
direots ou indireots, quelle qu'en soit la nature, autres
que ceux énumérés au paragraphe 2 du présent artiole, déjà
institués ou qui seront institués par l'Etat Tunisien et/ou
tous autres organismes et collectivités publics.

Sous réserve des dispositions de l'annexe "B", le taux de
soixante pour cent (60%) mentionné oi-dessus sera porté à
soixante dix pour cent (70%) pour les exercices fiscaux à
compter du premier exercice fiscal suivant la date à laquelle
le Titulaire aura réalisé un montant cumulé de profits nets
égal à oing fois les montants cumulés de le totalité des
dépenses de recherches, sit après quatre ans de production ,; soit
à partir de la fin de la deuxième renouvellement, et ce, ce qui
arrivera 1c premier, pe Fe se
L'expression "dépenses de recherches" comprendra:
— les dépenses pour les travaux d'ordre géologique,

géophysique et assimilés,

— les dépenses des forages d'exploration, y compris le
premier forage de découverte dans chaque gisement de
pétrole ou de gaz, ainsi que tous les puits non-productifs
ou secs.

à l'exolusion, toutefois, de toute dépense de développement,
d'exploitation ou de production.

— les dépenses d'administration générale, y oompris les
frais du siège d'origine qui ne peuvent en aucun oas
exoéder dix pour cent (10£) des dépenses totales, et
autres frais généraux assimilés qui ne pouvent être
directement affeotés aux activités de recherches ou aux
aotivités d'exploitation, feront l'objet d'une proration
entre les dépenses de recherches et 1es dépenses
d'exploitation, suivant la même proportion que pour les
dépenses directes des recherches et les dépenses directes
d'exploitation.

Les sommes mentionnées au paragraphe 1 comme "redevance
proportionnelle" et au paragraphe 3 comme "l'impôt
complémentaire", et des impôts sur les dividendes des
actionnaires ne seront pas déductibles dans le calcul des
bénéfices nets.

IL est préoisé que la redevanse proportionnelle au paragraphe
1 ainsi que les taxes et impôts visés au paragraphe 2 de
cet article 3 seront dûs cn | en l'absence de bénéfices.
26e

Axtiole 4.—

1) Les bénéfices nets seront calculés de la même manière que

2)

7 au titre de à à fiscal dans lequel ils auront

pour l'impôt proportionnel de patente, sous réserve que:

- l'amortissement des immobilisations corporelles peut être
différé autant que besoin est de fagon à permettre leur
imputation sur les exercices bénéficiaires, jusqu'à
extinotion complète;

— que tout solde non-amorti de la valeur des immobilisations
corporelles perdues ou abandonnées pourra étre traité comme
frais déduotibles au titre de l'exercice au cours duquel la
perte ot. l'abandon a eu lieu;

— que pour chaque exercice bénéficiaire, l'imputation des
charges et amortissements sere effectuée dans l'ordre
suivant:

& ) report des déficits antérieurs ;
b ) amortissements différés y
c ) autres amortissements

Le Titulaire pourra prélever ses bénéfices nets d'impôts
en deux tranchos par an, la première tranche à titre
d'acompte sur un bilan provisoire arrêté à la fin du
premier semestre, et la deuxième tranche pour le complément
à l'arrêté du bilan définitif.

Pour la liquidation et le paiement de l'impôt complémentaire
(au titre du droit de Patente) visé à l'artiole 3 paragraphe 3
le titulaire déclarera ses résultats à l'appui de comptes de
résultats et des bilans établis, à titre provisoire pour le
premier semestre de chaque exercice fiscal, et à titre
définitif après la clotfre de ohaque exercice fiscal.

Le titulaire paiera l'impôt complémentaire, par provision,

pour les bénéfices réalisés au cours du premier semestre fiscal,
lors de sa première déclaration semestrielle et paisera le solde
de l'impôt complémentaire restant encore dfie sur les

bénéfices nets de tout l'exercice fiscal, lors de sa
déolaeration annuelle définitive.

Les oatégories suivantes de dépenses, à savoir:
— les dépenses de prospection et de recherches ; y

— les frais de forage non compensés ;
les oofûts d'abandon d'un forage ; 6.

les coûts des forages des puits non productifs de pétrole
ou de gaz en quantités commerciales ;

les frais de premier établissement relatifs à l'organisation
et à la mise en marche des opérations pétrolières du
Titulaire autorisées par la présente Convention ;

pourront être traités, au choix du Titulaire, décidé annuellement
au début de chaque exercice fiscal, soit comme des frais

Ca
_6-

été encourus, soit comme des dépenses d'immobilisations à
amortir à un taux à déterminer annuellement par le Titulaire

à la date à laquelle il fixe son ohoix. Le dit taux ne dépassera
pas vingt pour cent (20%) pour les dépenses de prospection et
de recherches, encourues avant ou après une découverte.

Le dit taux ne dépassera pas dixpour cent (10$) pour les
dépenses encourues pour les forages productifs de développement
et d2ns l'exploitation des gisements, la production, le transport
et l'exportation des hydrocarbures.

Les déductions au titre de l'emortissement seront autorisées
jusqu'à amortissement parfait des dites dépenses,

3) Les expressions ci-après sont définies comme suit:

_ "frais de prospection et de recherche" auront le sens donné
au paregraphe 3 de l'article 3 de 12 présente Convention.

_- "frais de forage non-compensés'" signifie tous les frais de
carburant, de matériaux et de matériel, de réparation, d'entre
tien, de transport, de main d'oeuvre et de rémunération de
personnel de toutes catégories, ainsi que les frais assimilés
nécessaires pour l'implantation, les travaux de forage,
l'entretien et l'approfondissement des puits, et les travaux
préparatifs pour des opérations, ainsi que tous les frais
afférents aux dites opérations.

Article 5.-

4) Avant le mois de décembre de chaque année, le Titulaire
notifiera à l'Autorité concédante ses programmes prévisionnels
de travaux de recherches et d'exploitation pour l'année
suivante, aocompagnés des prévisions de dépenses. Le
titulaire avisera aussi l'Autorité concédante des révisions
apportées à ces programmes dès que lesdites révisions auront
été décidées par le Titulaire.

2) Le Titulaire convient que le choix des entrepreneurs et
fournisseurs sera effectué par appel à la concurrence, d'une
manière compatible avec l'usage de l'industrie pétrolière,

A cette fin, tous les oontrats ou marchés (autres que ceux
äu personnel, ceux relatifs aux frais généraux, et ceux
occasionnés par un cas d'urgence) dont la valeur dépasseUS
$ 50.000, seront soumis à la procédure d'appel d'offres ou
de larges consultations, les entreprises consultées étant
toutes placées sur un même pied d'égalité.

Article 6.-

Le Titulaire conduira toutes les opérations avec diligence,
bon ‘père de famille", de manière à réaliser une récupération.
ultime optimum des ressources naturelles couvertes par son permis

et sce concessions. Les droits et obligations du Titulaire en ce qui
concerne les obligations de travaux minima, la protection contre
les déblais, les pratiques de conservation, les renouvellements,
l'abandon, 12 renonciation, seront tel qu'il est précisé dans

le C2bier des Charges annexé à la présente Convention.

F7À } Gr
2%
Article 7.-

En contre-partie des obligations énoncées ci-dessus, la
République Tunisienne s'engage par la présente:

1) 4 accorder au Titulaire les renouvellements de . .
son permis dans les conditions prévues aux articles 3 à
9 inclus et à l'article 21 du Cahier des Charges annexé à
1a présente Convention,

2) À lui attribuer des concessions minières dans les conditions
stipulées par le décret du 1er Janvier 1953 et notamment son
article 115, par le décret du 13 décembre 1948 et notamment
par le Cähier des Charges.

Les concessions seront accordées pour une durée de cinquante
(50) années, à dater du 1er Janvier qui suit la publicatien
de l'arrêté qui l'établit aux conditions précisées dans le
Cahier des Charges.

3) à — A ne pas placer, directement ou indirectement sous un
régime exorbitant du droit commun, le Titulaire et/ou
les entreprises sous-traitantes utilisées par le
Titulaire en vue de l'exécution des travaux envisagées
par la présente Convention.

b - À ne pas augmenter les droits d'enregistrement ou
redevances superficiaires auxquels sont assujettis les
titres miniers concernant les substances minérales du
second groupe, tels qu'ils sont fixés au moment de la
signature de la présente par le décret du 1er Janvier
1953 sur les mines et les textes modificatifs subséquents,
si ce n'est pour les réviser proportionnellement aux
variations générales des prix en Tunisie,

4) A exonérer le Titulaire et tout entrepreneur que le Titulaire
pourra utiliser soit directement par contrat, soit indirectement
par Sous-çcontrat:

a — de la taxe sur les prestations de services qui serait
dûe à l'occasion des opérations réalisées aveo le
Titulaire ;

b — de toutes taxes portuaires et autres droits ayant trait
aux mouvements et stationnement des bateaux et aux

jasronefs utilisés à des fins de recherches, d'exploitation
t d'exportation dans les zones maritimes couvertes par le
rmis ci-dessus indiqué, ainsi que pour le transport,
ler-retour, aux lieux des dites opérations, à l'exception
es taxes et droits frappant les navires chargeant dans un
port commercial Tunisien des hydrocarbures produits par le
Titulaire,

5) a — À autoriser le Titulaire et tout entrepreneur qu'il pourra
utiliser, soit directement par contrat, soit indirectement
par sous-contrat, à importer en franchise de droits de douane
et de tous impôts ou taxes prélevés à l'occasion de
l'importation de marchandises, y compris toutes taxes sur le
chiffre d'affaire (@ le nn exception de la taxe de

2} (cs
TT

pal

6)

7)

8)

=

formalités douanières, T.F.D.): tous appareils (notamment
appareils de forage), outillage, équipement et matériaux
destinés à être utilisés effectivement sur les chantiers
pour les opérations de prospection, recherches,
exploitation et exportation, et pour le transport aller-
retour aux chantiers des opérations du Titulaire, sans
licence d'importation, qu'ils soient en admission

NP R  —" ou aux fins de consommation et d'utilisation.

ré

7 Etant entendu, toutefois, que cette exonération de s'appli- Ld
quera pas aux biens ou marohandises de la nature de
coux décrits dans le présent paragraphe et qu'il sera
possible de se proourer en Tunisie, de type adéquat et de
qualité comparable, à un prix comparable aux prix de
revient à l'importation des dits biens ou marchandises
s'ils étaient impôrtés,

Si le Titulaire, son entrepreneur ou son sous-traitant à
l'intention de céder ou de transférer des marchandises
importées en franchise de droits et taxes comme mentionné
ci-dessus dans le présent sous-paragraphe (a), il devra

le déclarer à l'administration des douanes avant la
réalisation de la dite cession ou dit transfert, et à moins
que la cession ou le transfert ne soient faits à une autre
société ou entreprise jouissant de la même exonération,
les dits droits et taxes seront payées sur la base de la
valeur de la marchandise au moment de la vente,

b — Que tous les biens et marchandises importés en franchise en
ap,lication du sous-paragraphe (a) oi-dessus pourront 8tre
réexportés également en franchise et sans licence d'exportation,
sous réserve des restriotions qui pourront être édictées par
la République Tunisienne en période de guerre ou d'état de
siège.

À ce que les substances minérales du second groupe et leurs
dérivés produits en application de la présente Convention et
du Cahier des Charges qui y est annexé, puissent 8tre exportés,
transportés et vendus par le Titulaire comme son propre bien
sans restrictions, et en franchise de toutes taxes à l'exportation,
taxes sur les ventes et droits, à l'exception de la taxe de
formalités douanières (T.r.D.) » Sous réserve des mesures
restrictives qui pourraient être édiotées par la République
Tunisienne en période de guerre ou d'état de siège et sous
réserve des dispositions prévues à l'article 11 de la présente
Convention et aux articles 26, 28 et 80 du Cahier des Charges.

À faire bénéficier le Titulaire pour le ravitaillement en
carburants et combustibles de ses navires et autres embarcations,
du régime spécial prévu pour la marine marchande.

À accorder, ou à faire accorder au Titulaire le plein et entier
bénéfice de toutes les dispositions de la présente Convention,
y compris le Cahier des Charges et les Annexes "A", "B", ot "on"
qui lui sont annexes, à l'effet de réaliser les opérations en
vue desquelles elles sont conclues,

2 : à

- 9 -

Au cas où le Titulaire procèderait à la cession ou au transfert
en tout ou en partie de son permis de recherches ou de sa
concession cu ses contessions, à ce qu'un tel transfert eu
cession ne donne lieu à la perception d'aucun impôt, droit ou
taxe de quelque nature que ce soit, existant actuellement ou qui
serait ultérieurement créé par la République Tunisienne ou par
une quelconque autorité publique ou collectivité,

En cas de transfert effectué conformément à l'article 8

ci-dessus, à ce que toutes les dépenses effectuées par le
Titulaire en ap.lication de la présente Convention et du Cahier
des Charges qui y est annexé pourront être reprises par le
bénéficiaire du transfert dans sa propre comptabilité, et ceci

à quelque fin que ce soit, notamment sans que ce qui suit, soit une
limitation, aux fins des obligations découlant de l'article 3 de
la présente Convention et aux fins des obligations de minimums

de travaux stipulées au Cahier des Charges.

9) A ce que le titulaire ne soit assujetti à la règlementation des
changes en vigueur en Tunisie que sous les réserves suivantes:

a — En ce qui concerne les opérations du titulaire pendant
toute la durée de la présente Convention et du Cahier
des Charges qui y est annexé, le Titulaire bénéficiera:

4) de la procédure arrêtée par commun accord entre la
Banque Centrale de Tunisie et le Titulaire, suivant
la lettre de la Banque Centrale de Tunisie du 8 JUIL. 4x
et annexée à la présente Convention.

2) de la législation relative à la garantie des
investissements de capitaux en Tunisie: (notamment
ee 46, 17, 18 de la loi N° 69-35 du 26 Juin
1969).

b - Aux fins de ses opérations en Tunisie et des paiements
en application du paragraphe (a) ci-dessus, le Titulaire
pourra acheter et vendre, par l'intermédiaire de banques
et d'établissements financiers agréés, la devise ayant
cours en Tunisie ainsi que tout autre devise, aux taux
autori :8 à toutes les autres industries.

- Le titulaire pourra importer sans restriction tous les
fonds nécessaires à l'exécution de ses opérations en
application de la présente Convention.

Article 8.-

Est interdite, sauf autoris:tion préalable donnée par l'Autorité
concédante, l'aliénation totale ou partielle, sous quelque forme
que ce soit, des droits détenus par le Titulaire pour son permis
de recherches ou ses concessions.

Nonobstant les dispositions de l'alinéa précédent et celles des
articles 25, 49 et 64 du décret du 1er Janvier 1953, le Titulaire

de permis nu de concessions peut sans autre demande, autorisation
agrément, texte règlementaire ou législatif, céder en partie ou

en totalité son permis ou ses concessions, à l'une ou plusieurs

des sociétés du groupe auquel appartient le Titulaire sous réserve
7 aviser l'Autorité concédante par écrit. er

7

VA
"10 —

Toutefois, en ce qui concerne oes sociétés cossionnaires
l'agrément de l'Autorité concédante demeurera nécessaire:

4 —- si le Titulaire détient moins de 70$ des droits de vote
dans la société cessionnaire;

2 — si le oessionnaire est une société qui détient moins de 70%
des droits de vote dans la société Titulaire;

3 — si le cessionnaire est une société dont moins de 70% des
droits de vote sont détenus par lo Titulaire et/ou les
actionnaires du Titulaire;

4 — si le cessionnaire ost une sooiété constituée conformément
à la législation d'un pays n'entretenant pas de relations
diplomatiques aveo la République Tunisienne, ou à une société
eyant son siège dans l'un de ces pays.

Ces dispositions s'appliquent à chacune des sociétés signataires
de la présente Convention.

Article 9.—

En os de cession des droits détenus par le Titulaire pour son
permis de recherches ou ses concessions, le bénéficiaire de la
cession assumera tous les droits et obligations du Titulaire:

“en vertu de la présente Convention et ses Annexes", notamment
ceux stipulés aux articles 3 et 4 ci-dessus, ainsi que les
obligations de travaux minima exposées dans le Cahier des Charges,
et los Annexes "A", "B", ot "0".

Article 10.—

La république Tunisienne et le Titulaire ont convenu que tout
litige survenant entre eux constituera un litige d'investissement
et qu'il sera réglé conformément à la Convention Internationale
pour le Règlement des différends relatifs aux Investissements
signée le 18 Mars 1965 ot ratifiée par la République Tunisienne
le 5 Mai 1965.

La législ®tion applicable sera la législation Tunisienne, en
vigueur à la date de la présente Convention.

Article 11.—

Le Titulaire s'engage à commercialiser les hydrooarbures
extraits dans les meilleures conditions économiques possibles
ot à cot effet il s'engage à procéder à leur vente par appel
d'offres ou larges consultations.

En outre l'Etat Tunisien se réserve la possibilité d'exercer un
droit prioritaire d'achat à conditions égales aveo d'autres
acheteurs éventuels. Les conditions d'exercice de ce droit

Po seront définies T le Cahier des Charges.
# (a

Ve. a abus ul. DS et cm ei

Article 12.-

SiF'exéoution des présentes par l'une des deux parties est

:reterdée par un, cas de force majeure, Le délai prévu pour

laditè exécution sera prorogé d'une période égale à celle durant
laquelie exécution ae été ainsi retardée, et la durée de
validité du permis ou de le concession, suivant le. ces, sere
prorogée en conséquence sans pénalité.

Article 13.-

Avant la fin de la deuxième année de la période initiale du
permis, le Titulaire devre :

1 — soit s'engager à effectuer au moins un forage d'exploration
event la fin de la quatrième année ;

2 - soit renoncer au permis aux conditions prévues au
dernier alinéa de l'article 66 du Cahier des Charges.

Si à la fin de la deurième et à le quatrième année de le

durée initiale du permis, le Titulaire n'a pas dépensé le minimum
des dépenses prévues dans l'artiole 3 du Cahier des Charges relatif
au permis, il devra verser au Trésor Tunisien le solde du minimum
non encore dépensé.

Article 14.-

Le présente Convention et le Cahier des Charges qui lui est
annexé sont rédigés en français, le texte français faisant foi.

Article 15.-—

La présente Convention et le Cahier des Charges qui lui est annexé
ne seront pas assujettis aux droits de timbre. Ils seront
enregistrés sous le régine du droit fixe, aux frais du Titulaire.

Fait à Tunis, Le 28 JUIL 17

Pour l'Etat Tunisien, Pour Buttes Ressources

Le Ministré de l'Economie Tunisie Ltd. )

Natlonale, # 7

Wn.Z. Bassinger
Vice Président

Pour Sociéta Italiana
Resine

Fu. Lriens

Franco Borromeo
Fondé de Pouvoirs
nn ne PS

. BUTTES RESSOURCES TUNISIE, LTD
SOCIETA ITALIANA RESINE 4

CAHIER DES CHARGES

Annexe à la Convention portant autorisation de recherches et d'ex-
ploitation de substances minérales du second groupe.

Article Premier. Objet du présent Cahier des Charges:

Le présent Cahier des Charges a pour objet de préciser les conditions
dans lesquelles les Sociétés "Buttes Ressources Tunisie, Ltd!” et
“Societa Italiana Resine", dénommées ci-après "le Titulaire",
signataires de la convention à laquelle le présent cahier des charges
est annexé:

1.— effectuera des travaux ayant pour objet la recherche de substances
minérales du second groupe dans la zone du territoire de la
République Tunisienne et du plateau continental en dépendant par
les arrêtés du Ministre de l'Economie Nationale, dont il sera
question à l'article 2 ci-après;

_- éventuellement, dans le ons où il aurait découvert un gîte
exploitable des dites substances, prooèdera à l'exploitation
de ce gîte.

TITRE PREMIER
Travaux préliminaires de recherches
zones de prospeotion
Article 2.- Délimitation du permis initial:
Les zones dont il est question à l'article premier, paragraphe Î;,
ci-dessus sont délimitées par l'arrêté du Ministre de l'Economie
Nationale qui sera publié dans le Journal Official de la République
Tunisienne, et annexé au présent Cahier des Charges, accordant au
Titulaire un ensemble de périmètres élémentaires, dit "permis de
recherches initial".

La surface totale de So de l'ensemble des périmètres élémentaires
initiaux est:

Permis "Cap Bon - Golfe de Hammamet"

La surface totale So de l'ensemble des périmètres 61émen ; J

initiaux est de cinq mille cent quarante kilomètres carr! sé \

(5140 2) principalement en mer, partiellement sur terr et Pre,
3 \ 1x
+

-2-—

Article 3.- Obligation de travaux minima pendant la durée de

validité du permis initial:

1.- Pendant la durée de validité du permis initial, le Titulaire
s'engage à effectuer des travaux conformes aux règles de l'art,
et régulièrement poursuivis, dont le coût dûment justifié sera
au moins égal à un montant total de:

Po = 994.240 Dinars

chiffre valable pour les conditions de prix en vigueur au premier
jour du mois qui suit la délivrance du permis initial.

Le titulaire s'engage à dépenser pour les travaux dans la première
période de deux années de la durée initiale du permis, la somme
suivante comprise dans le minimum des dépenses fixées oi-dessus:

260.000 Dinars

2. — Pour tenir compte des variations dans les prix susceptibles de
survenir pendant la durée de validité du permis, les montants des
travaux minima auquel s'est engagé le titulaire seront révisés de la
manière définie oi-aprèss

a) La dépense réelle faite par le titulaire, et prise en compte dans
les conditions stipulées à l'article 4 oi-après, sera corrigée par
une formule linéaire, faisant intervenir forfaitairement plusieurs
index de base, dits À, B, C, convenus à l'avance, de fagon à .re-
fléter aussi fidèlement que possible l'incidence, sur le coût des
travaux de recherohes d'hydrocarbures effectuées en Tunisie, des
variations générales des conditions économiques en Tunisie, en
France et aux Etats Unis d'Amérique.

Les index de base; 4, B, C, entreront respeotivement pour a$, b£, of,
dans l'appréciation de la variation relative du coût des travaux.

Si 4Ao, Bo, Co, sont les valeurs des index de base au moment de
l'octroi du permis initial, et si A, B, C, sont les valeurs des mêmes
index de base, à l'instant considéré, on admettra que la dépense D
effectuée au même instant correspond forfaitairement à une dépense Do
effeotuée au moment de l'ootroi du permis initial, telle que :
Ao Bo Lo

D =D(a% +b$ +05)
b) Pour appliquer la correction, on considèrera des tranches suoces-
sives constituéss par une année grégorienne ou par une fraotion
d'année grégorienne. À
Par ailleurs, on comparera les valeurs de chaque index de base au
premier jour du mois qui suit l'ootroi du permis initial (soit Ao,
Bo; Co), et du même index de base au premier jour du même mois de
l'année grégorienne en oause (soit A, B, C).

On multipliere la dépense réelle engagée par le titulaire pendant
ladite année grégorienne par la somme des produits obtenus en multi
pliant chaque rapport des valeurs relatives des index de base, tels

ques L qe
PS
Û

Us
il

Ao Bo Co

par le coefficient afférent à chaque index, tel que: a, b, 0.
On obtiendra ainsi le montant annuel révisé pour cette même année.

c) Enfin, on effectuera la somme des montants annuels revisés
obtenus comme il est expliqué ci-dessus, pour l'ensemble de diffé-
rentes années grégoriennes intéressées par la période de validité
du permis et on oomparera cette somme Pl au chiffre Po indiqué au
paragraphe À du présent artiole.

3. Si PL est au moins égal à Po, Le titulaire sera reputé avoir
satisfait à la condition des travaux minima.

Si Pl est inférieur à Po, l'Autorité concédante pourra faire jouer
les dispositions prévues à l'article 7 ci-après.

4.- Le montant des travaux minima s'entend pour l'ensemble des péri-
mètres élémentaires constituant la surface So visée au dernier alinéa
de l'article 2 précédent, à savoir:

So = 5140 km?

5.- Les index de base À, B, C, ainsi que les coefficients a, b, ©,
(tels que: à + b + © = 100%) seront déterminés forfaitairement et
une fois pour toutes, sous la réserve explicitée au paragraphe 6
du présent article, au moment de la signature par le Titulaire de
son Cahier des Charges particulier.

Ces index et coefficients auront les significations ou valeurs
explicitées ci-dessous.

L'index de base À sera l'indice des produits demi-finis industriels

de l'industrie métallurgique frangaise, caloulé par l'Institut National

de la Statistique et des Etudes Economiques, et publié au "Bulletin de
la Statistique Générale de la France".

L'index de base B sera le salaire minimum légal dans les mines de
Tunisie de l'ouvrier mineur du jour de 2° catégorie, fixé par le
règlement de salaires, publié au "Journal Officiel de la République
Tunisienne", modifié par les textes subséquents.

L'index de base C sera le nombre indice des prix de gros "tous
produits" ("Index number of wholesale prices — All Commodities"),
oalculé et publié par le bureau des Statistiques du Travail du
Ministère du Travail des Etats-Unis, (U.S. Department of Labor —
Bureau of Labor Statistics). s

L'index C sera rapporté au millime en prenant en oompte pour Co le
taux de change officiel applicable effectivement pratiqué par la
Banque Centrale de Tunisie le premier jour du mois qui suit la
délivrance du permis initial et pour C, chaque année, oelui du
premier jour du même mois de la dite année.

De plus, les index A, B, C, seront convertis de façon à ramener
chaque index de base 40, Bo, Co, à la valeur de 100,

A ps + (a |

€ à

Les coefficients a, b, ©, ont les valeurs suivantes :

a = quinze pour cent 15%
b = vingt pour cent 20%
© = soixante oinq pour cent 65%
a + b+c = 15 + 20 + 65 = 100%

6.- Il se peut que, pendant la longue période d'application de la
méthode de révision definie ci-dessus, les prix intérieurs tunisiens
et les prix pratiqués à l'étranger varient relativement dans une très
forte proportion, et que la méthodede révision convenue entre les
parties au moment de l'octroi du permis initial cesse de représenter,
même approximativement, les variations réelles du coût des recherches
d'hydrocarbures en Tunisie.

L'äutorité concédante et le titulaire conviennent de n'apporter
aucune modification aux index de base et à leurs coefficients, tant
que lus variations relatives, par comparaison avec les conditions
initiales, du rapport entre la somme des index À plus B, et l'index C
(2es index ayant été rapportés au millime et convertis comme indiqués
oi-dessus) ne dépasseront pas 20% en plus ou 17% en moins.

Si une telle éventualité se produisait, la méthode de révision énoncée au

présent article pourra être dénoncée par l'une quelconque des deux
parties.

Dans ce cas, l'Autorité et le Titulaire se concerteront pour corriger
les index de base et les coefficients correspondants, de telle manière
que la méthode de révision du montant des travaux puisse être ajustée
plus exactement aux conditions économiques du moment.

Article 4.- Justification du montant des travaux exécutés :

Le titulaire est tenu de justifier vis-à-vis de l'Autorité conoédante
le montant des travaux de recherches effectués par lai pendant la durée
de validité du permis.

Seront admis dans l'apyreciation des dépenses minima, et sous réserve
qu'ils soient appuyés de dues justifioations :

a) les dépenses réelles engagees par le titulaire pour le fonotionnement

direct da ses recherches ;
b) los frais réels de déplacements, de passage au de voyage, engagés

pour le personnel du titulaire destiné à travuiller normalement en Tunisie,

et pour les familles du dit personuel ;

o) les frais, Salaires ou honoraires révls des experts et spécialistes
employés par le titulaire à l'ocoasion de ses recherches effectuées en
Tunisie ;

&) les frais réels d'établissement de toutes cartes et études nécessaires

pour l'enregistrement des travaux du titulaire ;
e) les dépenses de frais généraux du Siège Sooial, à conourrence d'un

maximum de dix pour KT 10%) du montant des dépenses réelles précédentes.

10
/4

Sr
Article 5.- Renouvellement des permisi

Conformément aux dispositions de l'article 39 du déoret du er
Janvier 1953, et des arrêtés d'application du dit décret, le re
nouvellement du permis sera aoquis de plein droit pour une période
nouvelle de deux ans et demi dans les conditions définies ci-après:

1 — Sous la seule réserve qu’il ait satisfait aux obligations de
travaux minima résultant de l'article 3 précédent, et qu'il en
fasse la demande écrite, le titulaire aura droit à un premier re
nouvellement du permis initial pour une surface S1 représentant les
quatre-vingt centièmes (80/ 100°) de la surface So du permis initial.
Le permis renouvelé sera valable deux ans et demi.

Les surfaces abandonnés, c'est-à-dire les vingt centièmes (20/100°)
de la surface initiale du permis seront au choix du titulaire.

11 devra notifier ce choix à l'occasion de la demande de renouvel-
lement du permis, faute de quoi l'Autorité concédante procèdera
d'office au dit choix.

Le titulaire s'engage, sur les nouvelles surfaces ainsi définies, et
pendant la durée de validité du nouveau permis, à exéouter des
travaux de recherches conformes aux règles de l'art, régulièrement
poursuivis, sur la base d'un minimum de :

P'o = 994.240 Dinars

chiffre valable pour les conditions de prix en vigueur au premier
jour du mois qui suit la délivrance du permis initial.

Le montant réel des travaux exécutés par le titulaire sera ramené
aux conditions de prix initiales, suivant la méthode définie, à
l'article 3, paragraphe 2 ci-dessus.

On utilisera d'abord les index A, B,; C, et les coefficients a, b,
0, fixés au paragraphe 5 du même article,

La somme des montants annuels de travaux ainsi revisés, pour les
deux ans et demi de validité du permis, donnera un chiffre P'!
que l'on comparera à P'o pour apprécier les obligations relatives
au minimum de travaux,

L'appréciation du montant réel des travaux et les modalités de
justification seront faites conformément aux dispositions de
l'article 4 précédent,

2.— Dans les mêmes conditions, et toujours sous la réserve d'avoir
satisfait aux obligations de travaux minima compte tenu des dis-
positions de l'article 7 ci-après, le titulaire aura droit pour son
permis à un second renouvellement pour une surface S'!, puis à

un trasième renouvellement pour une surface S'!!, chacun pour une
nouvelle période de deux ans et demi. Les surfaces S!! et S'!!

sont définies ci-après.

Pour les deux périodes en question, le chiffre de base P'o, dans
les oonditions initiales, est le même que celui fixé pour le
premier renouvellement. }

@*

ù | EE

on tiendra compte des fluctuations dans les prix en appliquant
la même metnode que pour le premier renouvellement.

Toutefois, à l'ocoasion de chaque renouvellement, la surface du nouveau

permis sera réduite automatiquement dans les conditions ci-après +

= Second renouvellement (après six ans et demi de la date de l'octroi
du permis initial) : :
la surface sera réduite aux soixante-quatre oentièmes (64/100°) de ia
surface du permis initial (S'' = 0,64 So).

- Troisième renouvellement (à la fin de la 9ème année) :
la surface sera reduite aux cinquante centièmes (50/100°) de la sur-
face du permis initial (S'! + 0,50 So).

Les surfaces sur lesquelles porte la réduction seront choisies par le
titulaire, dans les conditions fixées au seoond alinéa du paragraphe 1
du présent article.

Article 6.- Réduction volontaire et renonciation de la surface du permis.

a) Le titulaire pourra à condition qu'il en manifeste l'intention au
moment où il demandera le renouvellement du permis, obtenir une
réduction complémentaire de la surfaces du permis, indépendante de la
réduction automatique prévue à l'article 5 précédent.

Dans oette hypothese, le montant minimum de travaux, tel qu'il est fixé
aux articles 4 ot 5, restera inchangé.

b) Le titulaire pourra à tout moment abandonner tout ou partie de la zone
du permis sur simple déclaration d'abandon, en conformité aveo l'artiole
25 du déoret du ler Janvier 1953.

c) En oas d'abandon partiel de la zone du permis, le montant minimum
de travaux, tel qu'il est fixé aux articles 4 et 5 du présent oahier des
charges restera inchangé.

Artiole 7.- Non-exéoution du minimum de travaux :

Si pour des raisons imprévisibles autres que la foros majeure et
reconnues valables par l'âdministration, le titulaire n'a pas exéoquté

le minimum de travaux fixé aux articles 3 et 5 oi-dessus, il aura la
possibilité d'obtenir un renouvellement de permis, aous réserve d'avoir
versé au préalable à l'Etat et avao l'accord de oelui-oi quant au montant,
le reliquat des dépenses minima qu'il s'était engagé à effeotuer.

Pour l'évaluation de 0e reliquat, le montant des dépenses réelles et oelui
des dépenses non effectués, seront corrigés s'il y a lieu pour tenir
compte des variations de prix, oomme il est dit à l'artiole 3

ârticle 8.- Libre disposition des surfaces distraites du permis initial :

L'autorité concédante recouvrera le libre disposition des surfaces
distraites du permis initial, soit par les réiuctions automatiques prévues
à l'article 5 à l'occasion des renouvellements successifs, soit par les
réduotions volontaires ou renonciations prévues à l'article 6.
En particulier, elle pourra y faire effeotuer des travaux de recherohes
concernant les substances minérales du deuxième groupe, soit par elle-
même, soit de toute autre) façon. L

\ G*

ET!

_—

Article 9.-— Validité du permis en oas d'ootroi d'une concession +.

L'institution d'une concession, telle qu'elle est précisée à l'article

12 ci-après, entraîne de plein droit l'annulation du permis de recherches
(ou de la pertion de oe permis) compris dans le périmètre de la dite
concession.

Elle n'entraîne pas l'annulation du permis de recherches (ou de ses portions)
extérieur au perinètre de la concession. Celui-oi conserve sa validité

dans les conditions stipulées aux artioles 3, 5 et 21 du présent oahier des
oharges.

Lors des renouvellements du permis survenant après l'octroi d'une concession,
la superfioie de cette concession n'entrera pas dans le oaloul de la surface
du nouveau permis après renouvellement. Le montant des travaux minima imposé
pour le permis rostera inohangé.

Article 10.= Disposition des hydrocarbures tirés des recherches :

Le titulaire pourra disposer des hydrocarbures produits à l'occasion de

ses travaux de recherches, de la même manière qu'il pourra disposer des
hyärooarbures tirés de ses exploitations, à oharge par lui d'en informer en
temps utile l'Autorité conocédante, et d'aoquitter les redevances prévues è
l'artiole 23 oi-après.

TITRE II
Déoouverte et f£xploitation d'un Gîte
ârtiole 11.- Définition d'une découverte :

Le titulaire sera réputé avoir fait déceuverte de gisement dit exploitable,
au sens du présent cahier des charges at de la loi miniére, lorsqu'il aura
foré un puits, et démontré que oe puits peut produire un débit d'hydrocarbures
bruts liquides, de qualité marchanie, au moins égal aux chiffres donnés dans
1e tableau oilessous. Ce tableau précise également à quelles conditions
ostte produotion doit se référer.

Il est entendu que les essais seront faits conformément à la teohnique habi-
tuelle des champs de produotion, et que le pourcentage de l'eau entraînée
ne sera pas, eh moyenne, supérieur à trois pour cent.

Le choix du début de l'ossai est laissé au titulaire. Celui-oi sera libre
de juger l'époque à partir de laquelle le niveau essayé aura atteint un
régime permanent de produation.

Toutefois, oet essai devra être exéouté dans les douze mois qui suivront
l'achèvement définitif du forage.

#Ë #

pont

E 71

{

"x

-8-

PROr'ONDeUt ! POJUC TION ! DUREE L] METHODE
du niveau de production |! HOYENLE l  MINIMUNW 1!  D'EXTRACTION
entre la surface du sol ! Jourualiere ld'un essai ! &
ou de la mer, et le toit! (en metres cubes) ! (jours) 1!
du niveau (on métres) 1! ! !
El UÉFshore T sur terre __! 1
0-500 mètres SES EU |
Chaque 100 m. en plus : 3 m3 ñ 1 m5 1 30 Jaillissement ou
à 1.000 mètres 1 85 m3 1 15 m3 ñ 30 pompage où
Chaque 100 m. en plus n 3 n3 ñ 1 mi 1 25 pistonnage
à 1.500 mètres n 100 m3 I 20 m3 1 e5 1
, ù t ! 1 ce
Ghaque 100 nètres on plug 5m | 2nj { 15  \Jailliæeent ori-
à 2.000 mètres 1 125 m3 n 30 m3 ñ 15 qfice maxe 12,7 n/a
Chaque 100 mètres en fus! Toi : 4 m3 s 10 | Jatllissenent ori-
À 2.500 mètres ! 160 m3 1 50 m3 ñ 10 fioe max. 11,1 n/m
Chaque 100 mètres en plus, 10 m3 s 6 m3 ; fl Jaillissement ori-
À 3.000 mètres HONTE T j£ice max. 9,5 m/a
! ñ ! !
Chaque 100 mètres en plus! 12 m3 ! 8 m3 { 6 1Jaillissement ori-
! ! ! Ifice max. 7,9 m/m
il 1 li 1

ârticle 12.— Ootroi d'une concession de plein droit :

Une découverte, telle que définie à l'article 11 ci-dessus entraînera de plein
droit la transformation d'une partie de la zone en concession minière.

La concession sera instituee suivant la procédure et le régime définis au Titre
IV du déoret du ler Janvier 1954 et des arrêtés d'apylication dudit décret, et
dans les conditions précisées oi-après : é

1 = Le titulaire, dans le delai d'un an qui suivra la découverte, sera tenu de
déposer une demande de concession dans les couditions fixees par les artioles
49, 50, 51, 52, 53 et 115 du décret du ler Janvier 1953 et des arrêtés
d'application dudit deoret.

2 - Le périmétre de la concession englobera une surface totale de mille (1.000)
km2, au maximum.

3 = Ce périmetre sera choisi librement, selon les règles de l'art, et compte
tenu des resultats obtenus par le titulaire, sous les seules réserves énoncées
ci-après :

a) Ce périmètre sera d'un seul tenant ;

b) 11 comprendra le point où a été faite la découverte ;

©) Il sera entièrement engiobé dans le permis de recherches retenu par le
titulaire à l'époque de la découverte ;

à) Il sera constitué par des segments de droites, toutes superposables à un
carroyage de doux kilomètres de oôté, et dont la direction sera fixée
librement par le concessionnaire pour chaque concession ;

Li

-9-

4 e) La surface qu'il délimite sera au moins égale aux deux
9 centièmes (2/100°) du oarré de la longueur totale du
périmètres extérieur exprimée dans les mêmes unités ;

f) Il n'isolera pas une enclave fermée à l'intérieur de ‘ia
concession.

Artiole 13.-— Ootroi d'une concession au choix du titulaire :

1 - Le titulaire aura le droit, à son propre ohoix, d'obtenir

la transformation en concession d'une partie du permis, mais sans

en avoir l'obligation, comme il est stipulé au paragraphe 1 de l'artiole
12, s'il a satisfait à l'une queloonque des conditions énumérées ci
après :

a) S'il a foré un puits dont la capaoité de production en hydrocarbures
liquides ost au moins égale 4 la moitié des chiffres inliquees dans le
tableau de l'article 11 pour les profondeurs considérées dans 0e tableau;
et si la durée de l'essai, au moins égale à oette iudiquée sur ledit
tableau n'a ét6, en auoun cas, inférieure à quinse jours en utilisant,
le cas échéant, tous moyens artificiels d'extraotion.

Le débit journalier moyen d'hydrocarbures liquides de qualité marchande,
obtenu au oours de la dernière semaine de l'essai, ne devra pas être
inférieur aux huit dixièmes (8/10) du débit journalier uoyen, obtenu dans
les mêmes conditions au cours de la première semaine.

De même, la quantité unitaire moyenne d'eau entrainée au cours de la
dernière semaine de l'essai, ne devra pas être supérieure de plus de
vingt pour cent (20%) à la quantité de même nature qui aura été déterminée
au cours de la première semaine.

En outre, lus deux derniers alinéas de l'artiole 11 seront applicables
au oas présent ;

b) S'il a foré un nombre queloonque de puits, dont les oapaoités de
production en hydrocarbures liquides sont toutes inférieures à celles
indiquées pour la profondeur de leurs niveaux de produotion, dans l'article
11 ci-dessus, mais qui ont ensemble une oapaoité totale de produotion

d'au moins oent mètres cubes (100 m3) par jour d'hydrocarbures liquides,
démontrée sur une période de trente jours ;

c) S'il a foré un nombre queloonque de puits d'une oapaaité de produotion
totale d'au moins oent mille mètres oubes (100.000 m3) d'hyärooarbures
azeux par jour, ramenés à la pression atmosphérique et à quinze degrés
15°) centigrades, sans que la pression enregistrée à la tête du tubage
tombe auiessous des trois quarts de la valeur statique. L'âutorité con-
cédante peut demander que cet essai soit exéouté sur une période de oinq
jours au plus.

2 — Dans les cas visés au présent article, les conditions d'ootroi de la
concession seront celles des paragraphes 2° et 3° de l'artiole 12.

3 - Par dérogation aux dispositions du premier alinéa du paragraphe 1°
du présent artiole, l'Autorité concédante se réserve le droit de
requérir que le titulaire demande la concession dans l'un queloonque des
cas visés au dit paragraphe, mais à la condition que, par ailleurs, elle
donne au titulaire les garanties prévues pour le régime spéoial visé
a l'artiole/18, paragraphe 3°, EE

(ea

= A0

Youtetois, si lo titulaire manifeste son intention de poursuivre
sur la structure en cause ses travaux de recherches, et s'il
effootue ces travaux avec diligence, lus dispositions de l'alinéa
préosdent no seront pas aprliquees pendant les cinq annees qui
suivront le premier essai de mise en produotion visé au paragraphe 1
du présent article.

Artiole 14.- Cas d'une autre découverte située a l'extérieur d'une
concession :

1 - 5i le titulaire, à l'occasion de travaux de recherches effectués

à l'oxtérieur du périmétre de sa ou ses concessions, mais à l'inté-
rieur de son permis de recherches fait la preuve d'une autre découverte
répondant aux conditions définies à l'artiole 11, il aura, ohaque fois,
le droit et l'oblijation de transformer en concession un nouveau
périmètre englobant une surface de mille (1.000) kilomètres oarrés,

au maximum, dans les conditions définies a l'artiole 12 précédent.

2 = De même, s'il fait la preuve d'une nouvelle découverte répondant
aux conditions definios à l'article 13 ci-dessus, et sous les réserves
pertées au paragraphe 3 du même artiole, il aura lo droit, mais non
l'obligation, do demander la transformation en concession d'un
périmètre de millo (1.000) kilometres carrés, au maximum, dans les
oonditions firees aux articles 12 et 13 oi-iessus.

Artiole 15.- Obligation de reconnaître le gisement :

A partir de la publication de l'arrêté instituant la concession, le
titulaire s'engage à efiectuer avoc diligence, oouformément aux règles
de l'art, et suivant un programme méthodique et oontinu, les travaux
ayant pour objet de délimiter et d'évaluer los ressouroes du gisement
décelé par la découverte ayant motivé la transformation en concession.

Il s'engage, en particulier, à maintenir dans la concession correspon-
dante sur terre en operations continues, un atelier de sondage au moins,
d'un modèle moderne et adéquat, jusqu'au moment où le gisement aura pu
être délimité, et ses ressources ainsi évaluées.

De même il s'engage a mainteuir dans la concession correspondante en mer,
en opérations raisonnablement continues, un atelier de sondage au moins,
d'un modele moderne et adequat, jusqu'au moment où le gisement aura pu
être délimitée et ses ressources ainsi évaluees, sans que la moyenne du
délai écoule entre l'aohevement ou l'abandon {/un puits et le debut

des travaux de forage sur le puits suivant dépasse les neuf mois.

Toutefois, la délimitation du gisement et la reconnaissance des res—
sources de alui-oi seront oonsiderées comme suffisantes a partir du moment
où le titulaire aura fait la preuve que la concession peut produire au
moins oout mille mètres cubes (10U0.OOU m3) par an d'hydrocarbures liquides;
ou encore au moins cent millions de mètres cubes (100.000.000 de m3) par
an d'hydrocarbures gazeux, ramenés à la pression atmosphérique, et à la
température de quinze degrés oentigrades (15° C). Dans ce cas, le titulaire
pourra passer à l'exploitation dans les conditions définies à l'article 17

oi=après.
} #

EN,

ârticle 16.- Blocage provisoire des moyens de rechsrohe sur une
des concessions :

Dans le oas où le titulaire aurait béneficié de plusieurs concessions, il
sera soumis sur ohacune d'elles aux obligations définies à l'article
15 oidessus.

Toutefois, il aura la faoulté, et pendant une duree maxima de trois ans,
de transférer temporairement l'atelier de sondage attaché à l'une des
concessions sur une autre concession, pour accélérer le travail en cours
sur cette dernière.

Artiole 17.- Obligation d'exploiter :

1 - Dès l'achèvement des travaux vises à l'artiole 15, le titulaire s'en-
gage à exploiter l'ensemble de ses concessions suivant les règles de l'art ;
à oonduire oette exploitation en ‘bon père de famille" aveo le souoi d'en
tirer le rendement optimum, compatible aveo uue exploitation économique, et
suivant des modalités qui, sans mettre en péril ses intérêts fondamentaux
propres d'exploitant, serviraient au maximun les intérêts économiques fonda-
mentaux de la Tunisie.

2 - Si le titulaire fait la preuve qu'aucune méthode d'exploitation no permet
d'obtenir du gisement des hydrocarbures à un prix de revient permettant eu
égard aux prix mondiaux des dits produits, une exploitation bénéficiaire, le
titulaire sera relevé de l'obligation d'exploiter, sans perdre le bénéfice
de la concession, mais sous la réserve prévue à l'artiole 18 oi-après.

Artiole 18.- Exploitation spéoiale à la demande de l'Autorité ooncédante :

1 - Si, daus l'hypothèse visée à l'artiole 17, paragraphe 2, l'Autorité
ooncédante, souoieuse d'assurer le ravitaillement du pays en hydrocarbures,
décidait quand même que le dit gisement devrait être exploité, le titulaire
serait tenu de le faire, sous la condition que l'Autorité ooncédante lui
garantisse la vente des hydrocarbures produits à un juste prix couvrant ses
frais directs et ses frais genéraux d'exploitation du gisement, les taxes de
toute espece, la quote-part des frais generaux de siege sooial ( mais à
l'exclusion de tous amortissements pour travaux anterieurs de recherche, de
tous frais de recherohes exéoutées, ou à exécuter, dans le reste de la
oonoession ou dans la zone couverte par le Rrmis) et lui assurant une
marge bénéficiaire nette égale 4 dix pour oent (10x) des dépenses mentionnées
ci-dessus.

2 - Si, toutefois, l'oblisation résultant de l'alinea précédent conduisait
le titulaire a engager des dépenses de pronier établissement excessives au
regard des programues de développement normal de ses recherches et de ses
exploitations, ou dont l'amortissement normal ne pourrait pas être prévu
aveo une sécurité suffisante, le titulaire et l'Autorité oonoedente se
ooncerteront pour étudier le financement de l'opération proposée.

Dans ce cas, le titulaire ne sera jamais tenu d'augmenter oontre son gré

ses invostissements dans une opération déterminée, si oelle-oi n'est pas oom—
prise dans ses progranmes généraux de recherches et d'exploitation. Si une
telle augmentation des investissements develait nécessaire, le titulaire

et l'Autorité conocédante se concerteraient pour” étudier les modalités de son

financement que l'Autorité oonoédante serait aphelée à assurer pour la totalité

ou en partie.

ee

|
= 12 -

*

. 3 = Toutefdis, lorsqua l'autorité concedente usera des dispositions
prevues au paragraphe 3 de l'article 13 ci-dessus, les dépenses de
premier stablissement à engager pour la mise en exsloitation du gisement
devront être prises en charge par l'Autorité concédante, si le titulaire
1s demande.

4 - Le titulaire, à tout instant, pourra se dégager des obligations
visées au présent article en renonçant à la partie de concessions à
laquelle elles s'apyliquent, dans les conditions prevues à l'artiole 77
ci-après,

De même dans les cas visés au paragraphe 3 de l'article 13, le titulaire
pourra, à tout instant, se dégager en renonçant à demander une concession,
et en abandonnant son permis de recherches sur la zone considérée.

Article 19.- Dispositions spéoiales concernant les gisements de gaz
n'ayant pas de relation aveo un gisement d'hydrocarbures
liquides :

1 - Lorsque le titulaire aura cffectué une découverte, au sens indiqué

à l'artiole 13, paragraphe 1, alinéa c), conoernant un gisement de gaz secs
ou humides, qui n'ait pas de relation avec un gisement d'hydrocarbures li
quides, et à condition qu'il prouve que les conditions éoonomiques du moment
ne lui permettent pas de trouver pour les gaz produits par le dit gisement
un débouché comnercial, assurant dans des conditions satisfaisantes la
rémunération des dépenses d'investissement restant & engager et des dépenses
d'exploitation, le titulaire aura le droit, sous réserve des dispositions
de l'article 18, de demander une concession tout en restant HRaOR anus
relevé par l'Autorité concédante des obligations ci-après ! j

- obligations de délimiter et reconnaitre le gisement resultan fe,
de l'article 15 ; :

- oblisations d'exploiter, resultant de l'article 17.

2 — Dès que le titulaire aura reclamé le bénéfice des dispositions énoncées
au paragraphe 1 du present article, il devra se ooncerter immédiatement

avec l'Autorité conoedante dans les conditions précisées a l'article 81
oi-aprés, pour recheroher d'un commun accord les moyens de creer de nouveaux
débouchés comerciaux susceptibles d'absorber, en totalité ou en partie, la
produotion de gaz escomptée du dit gisement, tout en rémunérant d'une manière
satisfaisante les investissements nouveaux que devra engager le titulaire
pour remplir les obli;ations édiotées par les artioles 15 et 17, ainsi que
ses frais d'exploitation.

3 — L'autorité concédante aura le droit de rappeler à tout moment le
titulaire à l'exécution striote de la totalité ou d'une partie des obligations
qui résultent pour oelui-oi des articles 15 et 17, dès qu'elles aura prouvé
l'existence d'un débouché commercial satisfaisant au sens indiqué par le
paragraphe 2 du présent article.

4 — De même l'Autorité concédante, et indépendamment de l'éxistence d'un
débouché commercial satisfaisant, aura le droit de requérir que le titulaire
effectue, suivant les dispositions stipulées à l'artiole 18, tout ou partie
des travaux de iélimitation et de reconnaissance du gisement visé à l'article
15, et aussi tout ou partie des travaux de mise en exploitation visés à
l'article 17. p"
12

Dans ce cas, et sauf accord amiable conolu ultérieurement entre les

ux parties, l'exploitation sera éventuellement poursuivie à la
demande de l'Autorité concédante, suivant les dispositions
stipulées au dit article 18:

5 - Le Titulaire pourra, à tout instant, se dégager des obligations
entrafnées par les paragraphes 2, 3 et 4 du présent article, soit

en renonçant à la partie de concession à laquelle elles s'appliquent,
dans les conditions prévues à l'article 77; soit, dans le oas qui
fait l'objet du paragraphe 3 de l'article 13, en renonçant à la

fois à son droit de demander une concession et à son permis de re-
cherches sur la zone considérée,

Article 20.- Durée de la concession

La concession sera accordée pour une durée de cinquante (50) années,
à dater du 1er Janvier qui suit la publication de l'arrêté qui
l'établit.

Toutefois, cette concession prendra fin avant son terme fixé, en os
de déohéanos prononcée en applioation des articles 68 et 69 (deux
premiers alinéas) du décret du 1er Janvier 1953, ainsi que de
l'article 78 du présent oahier des charges.

De même, le titulaire peut, à toute époque, renoncer à tout ou partie
de sa ou ses concessions, dans les conditions prévues aux articles

65 et 66 du décret âu er Janvier 1953 et à l'article 77 du présent
cahier des charges.

Article 21.--Prolongation du permis de recherche en cas de
découverte:

4 - A l'expiration du délai de onze ans et demi qui suivra la déli-
vrance du permis initial, et si le titulaire a effeotué une découverte
lui donnant droit à l'une des concessions visées aux articles 12 ou
143, le titulaire aura le droit, indépendamment des travaux faits à
l'intérieur des sus-dites concessions, à continuer ses recherches dans
une partie de la zone couverte par le permis initial, et extérieure
aux concessions.

Sous la réserve ci-dessus, le titulaire aura donc droit à un
quatrième renouvellement du permis initial.

2 - Toute découverte effectuée par le titulaire dans la zone € lan
couverte par le permis visé au paragrapbe 1 du présent article, ou LE
par le permis qui en dérivera, à la suite de renouvellements, ee
ouvrira à ce titulaire le droit, et éventuellement l'obligation, de
demander l'institution.d'une nouvelle concession, dans les

conditions définies aux articles 12 ou 13 oi-dessus.

3 - Le quatrième renouvellement portera sur une surface égale aux
vingt-cinq centièmes (25/100°) de la surfaos initiale.

Le titulaire pourra choisir cette surface à l'intérieur de la sur-
face couverte par son permis en cours de validité à l'expiration
d'onze ans et demi.

4 — Le permis ainsi défini sera renouvelé de plein droit deux fois,
gi le titulaire à effectué sur le dit permis des travaux minima pour
des durées de deux ans et demi évalués à:

P'o = 994.240 Dinars

dans les conditions de prix dites initiales définies à l'article 3
du présent cahier des charges.

Pour déterminer à chaque renouvellement si le titulaire a satisfait
à l'obligation de travaux minima, on comparera le chiffre ci-dessus P''o
CE

. - -lj-

au chifire fiotif obtonu en révisant le mohtant réel des travaux
pér application de la méthode énordoée à l'article 3 ci-dessus.

Les coefficients a, b, ©, et les index 4, B, C, y conserverant les
significations et les valeurs définies au paragraphe 5 du même
artiole sauf révisions intervenues en application du paragraphe 6
du même artiole.

L'appréoiation du montant réel des travaux et les modalités de
justification seront faites comme il est dit à l'article 4.

5 = a) Auouno réduction "automatique" de la surface du permis ne sera
appliquée à l'ocoasion des renouvellements visés au present article.

b) Le titulaire pourra, s'il le demande, obtenir la réduotion
complementaire, dite volontaire, prévue a l'article 6. Dans 0e os,
le chiffre de base P''o, convenu pour le minimum de travaux, sera
réduit proportionnellement à l'abandon volontaire de surface fait par
le titulaire.

©) Ce même ohiffre de base P''o sera réduit dans les mêmes
conditions, si la surface restante se trouve reduite par l'institution
d'une concession dérivant des permis en cause, coume il est dit au
paragraphe 2 du présent artiole.

SITRE III
Redevances, Taxes et Impôts divers

Artiole 22.- Droits d'enregistrement et redevances superfioiaires :

Le titulaire est tenu da payer, tant pour le permis de recherches que
pour la ou les concessions, les droits fixes d'enregistrement et en ce
qui concerne la ou les concessions, les redevances suparficiaires dans
les oonditions prévues par la loi minière et par la convention à la
quelle est annexé le présent oahier des charges.

4rtiole 23.- Redevance proportionnelle à la produotion et impôt
supylementaire sur les bensfioces :

I.- Redevance proportionnelle a le production

1 - Le titulaire s'engage, en outre, 4 payer ou à livrer gr: tuite un
à l'Autorité conoédante, une "redevance proportionnelle à la ù
égale à dix sept et deni pour cent (17-1/2x) de la valeur ou des
quantités, doterminées en un point dit "point de perception" qui est
défini à l'artiole 25 ci-après, des substances minerales du second groupe
extraites et conservées par lui à l'ocoasion de 5es recherches où de ses
exploitations, aveo tels ajustements qui seraient necessaires pour tenir
oompte de l'eau et des impuretés ainsi que des conditions de temperature
et de pression dans lesquelles ont $t8 effeotuées les mesures.

2 — Toutefois, sont exonérés de la redevance proportionnelle :

a) los hydrocarbures bruts consommés par le titulaire pour la marche de ses
propres installations (rocherohes et exploitations) et leurs dépendances
legales, ainsi quo pour la force motrice nécessaire à ses propres pivelines
de transport ; :

# L
-15-

b) les hydrocarbures que le titulaire justifierait ne pouvoir rendre
Mmarchands!" ;

1 0) les gaz perdus, brûlés ou ramenés au sous-s01.

3 - La produotion liquide sur laquelle s'applique la redevance
[a proportionnelle sera mesurée à la sortie des réservoirs de stockage
situés sur les ohanps de production.

Les méthodes utilisées pour la mesure seront proposées par le titulaire
et agréés par la Direction des Mines et de l'Energie.

Les mesures seront faites suivant l'horaire dioté par les nécessités du
[ chantier.

L'Autorité ooncédante en sera informée, en temps utile. Elle pourra se
EU faire représenter aux opérations de mesures, et procéder à toutes
vérifications oontradiotoires.

4 — La redevance proportionnelle à la produotion sera liquidée et perque
} mensuellement.

Dans les quinze jours qui suivent la fin de chaque mois, le titulaire

né transmettira à la Direotion des Mines et de l'Énergie un "relevé des quan-
tités d'hydrocarbures assujetties à la redevanoe", avec toutes justifi-
oations utiles, lesquelles se référeront notamment aux mesures contradic—
toires de produotion et aux exceptions visées au paragraphe 2 du présent
artiole.

Après vérificetion, et correction, s'il y a lieu, le relevé mensuel oi-
dessus sera arr$ié par le Direoteur des Mines et de l'Energie.

II.- Inpôt complémentaire sur les bénéfices
Ainsi qu'il est prévu dans la convention.

Artiole 24.— Choix du paiement en espèces où en nature :

Le ohoix du mode de paiement de la redevance proportionnelle à la
produotion, soit en espèces, soit en nature appartient à l'Autorité
Î conoédante.

Celle-oi notifiera au titulaire, au plus tard le 30 juin de chaque année,
son Ghoix pour le mode de paiement et également, dans le oas de paiement
en nature, sur les points de livraison visés aux artioles 27 et 28
(paragraphe 2). Ce ohoix sera valable du ler janvier au 31 décembre de
l'année suivante.

Si l'autorité ooncedaute ne notifiait pas son ohoix dans le délai imparti,
T elle serait oensée avoir choisi le mode de perception en espèces.

Artiole 25.- Modalités de perception en espsces de la redevanoe
proportionnelle sur les hydrooarbures liquides :

\ 1 — Si la redevance proportionnelle est perçue en espèces, son montant sera
liquidé mensuellement en prenant pour base : d'une part, le relevé arrêté
par le Direoteur des Mines et de l'énergie, comue il est dit à l'artiole 23,

| paragraphe 4 précsient ; et, d'autre part, la valeur des hydrocarbures
liquides déterminee dans les réservoirs situés en bout du pipe-line général
ou, en l'absence 4'un tel pipe-lino, à la sortie des réservoirs de stookage

H DA sur le champ de produc*ion. Il est convenu que 0e prix s'étaoliera en

{”
à

z - 16

fonction des prix #.0.8. diminués des frais de transport à partir
desdits reservoirs jusqu'à bord des navires.

2 - Le prix unitaire appliqué pour chaque categorie d'hydrocarbures
assujettis à la redevance sera le prix witaire moyen auquel le tituluire
aura vendu effectivement les hydrocarbures en question vendant le mois
en oause, corrigé par des ajustements appropries de telle manière que oe
prix soit ramene aux coniitions de réference adoptées pour la liquidation
de la redevanoe, ot stipulees au paragraphe préocedenut.

3 - Le prix effeotif de Vente du titulaire sera dûment justifie par lui
à partir de ses contrats géneraux de vente, et des livraisons faites
pendant le mois en cause. Il devra satisfaire aux conditions stipulées
à l'article 62 oi-après.

4 - Les prix unitaires d'ap,lication pour le mois en cause seront
communiqués par le titulaire en même temps qu'il transmettre le relevé
mensuel dont il a ete question au paragraphe 4 de l'artiole 23.

Ges prix seront vérifiés, corrigés s'il y a lieu, a arrêtés par le
Direoteur des Mines ot de l'knergie.

Si le titulaire onet de comauniquer les prix, ou ne les communique pas
dans le délei imparti, ceux-ci seront taxés et arrêtés d'office par le
-Dirooteur des Mines ot de l'énergie, suivant les prinoipes définis aux
paragraphes 2, 3 et 4 du présent article, et sur la base des éléments
d'information en sa possession.

514 le Directeur des Mines et de l'Energie ne notifie pas au titulaire
son acoëLtation ou ses observations dans le délai de quinze jours qui
suivra le dépôt de la communication, cette dernière sera réputée acceptée
par l'autorité conoëdante.

5 — L'Etat de liquidation de la redevance proportionnelle pour Le mois en
oause sera établi par le Directeur des Kines et de l'Énergie et notifié
au titulaire. Celui-ci devra en effeotuer le puiement entre les mains du
comptable publio qui lui sera désigne, dans les quinze jours qui suivront
la notification de l'état de liquidation.

fout Drtend dans les paiements donnera à l'âutorité oonosdaute, et sans
mise en demeure préalable, le droit de reclamer au titulaire des intérôts
moratoires oalculés au taux legal, sans préjudioe des autres saño
prévues au present oahier des charges. /

6 — 5'il survient une contestation oonceruant la liquidation de! de:
redevance mensuelle, un état de liquidation provisoire sera é "
titulaire entendu, sous la signature du inistre de l'économie
Il sera exéoutoire pour le titulaire dans les conditions prévues au
paragraphe 5 ci-dessus.

7 - près règlemunt de la contestation, il sera établi un état de
liquidation définitive sous la signature du Ministre de l'Economie
Nationale. Les moins perçus donneront lieu à versement d'intérôts
moratoires au protit de l'État, lors de la liquidation définitive at
oaloulés à partir des dates des paiements effectués au titre des Lliquida-

tions provisoires. } :
=

sir

Artiole 26.- Perception en nature «e la redevanoe proportionnelle

= sur les hydrocarbures liquides :
1 - Si la redevance proportionnelle sur les hydrocarbures liquides est
perçue en nature, elle sera due au point de perdeption defini à l'artiole
25 oi-dessus. Toutefois, elle pourra être livrée en un autre point dit
“point de livraison", suivant les dispositions prévues à l'artiole 27
oi-dessouse

2 = En même temps qu'il adressera à la Direotion des Mines et de l'Energie
un relevé visé au paragraphe 4 de l'artiole 23 oi-dessus, le titulaire
fera connaître los quantités des différentes catégories d'hydrocarbures
liquides constituant la redevance proportionnelle et l'emplacement préois
où elles seront stockées.

Article 27.- Enlèvement de la redevanoe en nature sur les hydrocarbures
liquides :

1 - L'Autorité oonoédante peut choisir, oomme point de livraison des
hydrocarbures liquides constitüant la redevance en nature, soit le point

de perception, soit tout autre point situé à l'un des terminus des pipe—
lines prinoipaux du titulaire, normalement exploités pour la qualité à
délivrer, par exemple los postes de chargement sur bateaux-oiternes ou
wagons-citernes.

L'autorité concéiante aménagera à ses frais les moyens de réception
adéquats, au point convenu pour la livraison. Ils seront adaptés à l'in
portance, à la séourité et au mode de production du gisement d'hyirocarbures.

L'autorité ccnoédante pourra imposer au titulaire de construire les
installations de reception visées oi-lessus, mais seulement dans la mesure
où il s'agira d'installations normales situées a proximité des champs de
production. Elle devra alors fournir les matériaux nécessaires et rem-
bourser au titulaire ses debours réels.

Le Titulaire sera, en outre, degagé de toute responsabilité oivile sn 06

qui concerne les dommages causes par le fait des personnes dont il doit
révondre, ou des choses qu'il a sous sa garde, a raison des travaux ainsi
exécutés par lui pour le compte de l'Autorité oonoedante et suivant les pres—
oriptions et sous le contrôle de ocello-oi.

2 - Les hydrooarbures liquides constituant la redevance en nature seront
livrés par le titulaire à l'Autorité conoédante au point de livraison fixé
par oette dernière, comme il est dit au paragraphe précédent.

Si le point de livraison est diotinot du point de perception, c'est-à-dire
en dehors du réseau général de transport du titulaire, l'Autorité ooncedante
remboursera au titulaire le coût réel des opérations de manutention et de
transport effeotuées par oelui-ci entre le point de peroeption et le point
de livraison, y compris la part d'amortissement de ses installations.

3 - Les hydrocarbures liquides constituant la redevanos en naïure, aie

deviendront la propriété de l'Autorité concédante à partir du a: LR
AS
NS

perception.

La responsabilité du titulaire vis-à-vis de l'Autorité ooncédante, p
transport entre le point de perception et le point de livraison sera ce
d'un entrepreneur de transports vis-a-vis du propriétaire de la marchandise
transportee.

Toutefois, les pertes nornales par coulage au oours du transport et du
stockage resteront à la charge de l'âutorité concédante. Û

4 ù
"iple

4 — L'enlévement des produits constituant la redevarnne en nature
sera, fait au rythne concerté chaque mois entre le titulaire et la
Direstion des Mines et de l'Energie.

Sauf en cas da force majeure, la Direction des Mines at de l'Energie
devra aviser 1e titulaire au moins dix jours à l'avance des modifications
‘qui pourraient survenir dans le programme prévu de chargement des
bateaux-oiternes où des wagons-oiternes.

L'Autorité oonoédante fera en sorte que la rédetanoe due pour le mois

écoulé soit retirée d'une manière régulière dans les trente jours qui
suivront la remise par le titulaire de la communication visée au paragraphe 2
de l'artiole 26. Toutefois, un plan d'enlèvement portant sur des périodes
supérieures à un mois pourra être arrêté d'un commun accord.

Si la relevance a éte retirés par l'Autorité conoédaute dans un délai de
trente jours, le titulaire n'aura pas droit à une indemnité de ce chef.

Toutefois, l'Autorité concedaute se reserve le droit d'exiger du titulaire
une prolongation de oe délai de trente jours pour une nouvelle période qui
ne pourra dépasser soixante (60) jours, et sous la réserve que les quantités
ainsi aooumulées ne dépassent pas trente mille (30.000) mètres oubes.

La facilité ainsi donnée cessera d'être gratuite. L'Autorité concédante
devra payer au titulaire une indemnité oaloulée suivant un tarif oonoerté
à l'avance, et remboursant le titulaire des charges additionnelles
qu'entraîne pour lui cette obligation.

5 = De toute maniére, le titulaire ne pourra pas être tenu de prolonger la
facilité visee au dornier alinea du paragraphe précedent, au-delà de
l'expiration d'un délai total de quatre vingt dix (30 + 60) jours.

Passé ce délai, ou si los quantités aocumulées pour le compte de l'autorité
conoédante dépassent trente mille mètres oubes, les quantités non-perçues
par elle ne seront plus dues en nature par le titulaire. Celui-oi en
aoquittera la oontre-valeur en espéoes dans les oomiitions prévues à
l'artiole 25 ci-dessus.

6 = 3i les dispositions prévues au second alinéa du paragraphe 5 du présent
article étaient amenees à jouer plus de deux fois dans le cours de l'un des
exercices visés à l'artiole 24, second alinéa, oi-dessus, le titulaire pourra
exiger que la redevanoe soit payée en espèces jusqu'à la fin du dit exeroice.

Artiole 28.- Redevance due sur le gaz :

1 - L'Autorité concédante aura le droit de percevoir sur le gaz produit
par le titulaire, après les deductions prévues à l'artiole 23, paragraphe 2 :

= soit une redevance de dix sept et demi pour cent (17-1/2%) en espèces sur

e ‘yendu par lo titulaire, et sur la base des prix réels de vente de ce
à] après les ajustemeuts néoessaires pour les ramener aux conditions du
ds} perception.

NS 1 0 8 redevance perçue suivant les modalités prévues aux paragraphes
raprés.

2 = 5i le titulaire décide d'extraire, sous la forme liquide, certains des
hyärocarbures qui -euvent exister dans le gaz brut, l'Autorité ooncédante
percevra la redevance aprés traitement.

oi les produits finis, hydrooarbures liquides, et gaz residuels, sont obtenus

à la suite d'une operation simyle, la redevance sera caloulés a dix sept et

demi pour cent (17-1/2%), sans tenir oonpte des frais de traitement supportés
Le titulaire. f w
” A adéquats. + @

- 19 -

Dans eo cas d'opérations plus compliquées ot coûteuses, la redevance
prise soûs forme de produits finis, sera oaloulée en tenant compte du coût
des opérations, non compris la part d'amortissement des installations.
Toutefois, étant donné la difficulté de faire cette évaluation, il est
admis forfaitairement que la redevance sera perçue dans 0e dernier cas

à raison de douze pour cent et demi (12-1/2% sur les hydrocarbures
liquides et gaz résiduels ; la différence, soit oinq pour cent (5%)
representera forfaitairement le remboursement des frais de traitement
supportés par le titulaire. L

La redevance sur les produits liquides sera due, soit en nature, soit en
espèces, à partir d'un "point de peroeption secondaire" qui sera celui où
les produits liquides sont séparés du gaz.

Dans le oas où la livraison s'effectuerait en nature, un point de livraison
différent pourra être choisi, par aocord mutuel. 11 coïnoidera aveo une des
installations de livraison prévues par le titulaire pour ses propres besoins.

L'Autorité concédante remboursera sa quote-part des frais de manutention et L
de transport, dans des conditions analogues à oelles qui font l'objet de
l'article 27, paragraphe 2 et 3%

La redevance en espèces sera oaloulée sur le prix effeotif de vente, avec
les ajustements nécessaires pour le ramener aux conditions correspondant
au point de perception seconjaire.

Le choix de percevoir la redevance en espèces ou en nature sera fait comme
prévu pour les hyirocarbures liquides à l'article 24 ci-dessus.

3 = La gazoline naturelle séparée par simple détente sera considérée comme
un hydrocarbure brut, qui ne devra pas, toutefois, être remélangé au
pétrole brut, sauf autorisation préalable de l'Autorité conoëdanute. Un plan
d'enlèvement portant sur des périodes de six mois pourra être arrêté d'un
commun acoord, qu'il s'agisse soit de la redevance payée en gazoline, soit
de l'écoulement du dit produit pour les besoins de l'économie tunisisnne.

4 — Le titulaire n'aura l'obligation :

- ni de dégazoliner au-delà de ce qui serait necessaire pour rendre
son gaz marchand, et seulement dans la mesure où il lui a t trouvé \un
débouché comueroial ; CN \

g

- ni de stabiliser ou de stocker la gazoline naturelle ; © | : Le:

- ni de realiser une operation partiouliére de traitement où. de recyclage.

5 — Dans le cas où l'Autorité concédante choisira de percevoir la redevance

en nature, elle devra fournir, aux points de livraison agréés, des moyens de
réception adéquats, capables de recevoir sa quote-part des liquides au moment

où ces derniers deviendront disponibles au fur et 4 mesure de leur produotion |
ou de leur sortie des usines de préparation. L'autorité conoédante prenüra en !|
charge les liquides à ses risques et périls, dès leur livraison. #lle

ne pourra pas imposer un stockage au titulaire.

6 — Dans 1s cas où l'autorité concédante oho1sira de puroevoir la redevance
en espéces, la redevance sera liquidée mensuellement suivant les dispositions |
des articles 23, paragraphes 4, et 25 oilessus.

7 - Si l'autorité concedante n'est pas en mesure de recevoir la redevance en
nature dans les conditions spécifiées au paragraphe 5 du présent article,

elle sera réputée avoir renoncé à la perception en nature de cette reievarme
ou de la partie de cette redevance pour laquelle elle n'aura pas de moyens de

Ven —
Ze 29°- Kedevance duo sur les solides :

Si le Lattiaire exploite des hydrocarbures solides naturels, la
relevance sera fixée d'un commun accord, oompte tenu des conditions
d'exploitation du gisement, à un taux compris En trois et dix pour
sent.

LITRE IN

Aotivités annexes des installations
de Recherche et d'Exploitation
du Titulaire

Artiole 30.- Facilités données au titulaire pour ses installations
annexes :

L'Autorité concedante, dans le oadre des dispositions légales en la
matiére, et notamment des artioles 72, T3, 74, 15, 16, 11, 78 et 83

du déoret du ler Janvier 1953, donnera au titulaire toutes facilités
en vue d'assurer à ses frais, d'une manière rationnelle et économique,
la prospection, l'exploration, et l'extraction, le transport, le
stockage et l'évacuation des produits provenant de sus recherches et de
ses exploitations, ainsi que toute operation ayant pour objet la
préparation des dits produits en vue de les rendre marchands.

Rentrent notamment dans Ce oas, on sus des installations mentionnées
explicitement au décret du ler Janvier 1953, et dans la mesure du
possible :

a) l'aménagement des devôts de stockage sur les ohamps de produotion,
dans les ports d'embarquement, ou à proximité des usines de préparation,
ou éventuellement de traitement :

b) les communications routières, ferroviaires ou aériennes et maritimes,
les raccordements aux réseaux généraux de voies routières, ferrées ou
aériennes et maritimes :

o) les pipe-lines, stations de pompage st toutes installations ayant pour
objet le transport en vrao des hydrogarbures ;

d) les postes d'embarquement situés sur le domaine publio maritime ou le
domaine publio des ports maritimes où aériens ;

e) les téléconmunioations et leurs raccordements aux réseaux généraux
de téléconmunications de la République Tunisienne ;

£) les branchements sur les réseaux publics de distribution d'énergie ;
les lignes privées de transport d'energie ;

g) 1es alimentations en eau potable et iniustrielle ;

h) les installations d'épuration et éventuellement, de traitement des gaz
bruts ;

Article 31.- Installations ne présentant pas un intérêt public général :

1 = Le titulaire établira lui-même, et à ses frais, risques at périls,
toutes installations qui seraient nécessaires pour ses recherches et ses
exploitations et qui ne présenteraient pas un éTactère d'intérêt public
général, qu'elles soient situées à l'intérie uù à l'extérieur des
concessions.

7/4 | IE? LE

È 4

{

À Le
sientrent notamment dans ce cas :

a) les réservoirs de stockage sur les champs de production ;

b) les "pipe-lines" assurant la collecte du pétrole brut ou du gaz depuis
les puits jusqu'aux réservoirs préoedents ;

c) les "pipe-lines" d'évacuation pormettant le transport du pétrole brut
ou des gaz depuis les dits réservoirs jusqu'au point d'embarquement par
chemin de fer, ou pur mor, ou jusqu'aux usines de traitement.

d) les réservoirs de stockage aux points d'embarquement ;

e) les installations d'embarquement en vrac par pipelines permettant le
chargement des wagons-citurnes ou des bateaux-citernes ;

f) les adduotions d'eau partioulieres dont le titulaire aurait obtenu
l'autorisation ou la concession ;

g) les lignes priveus de transport d'enorgie eleotrique ;

h) les pistes et routes de survice pour l'acoes terrostre et aérien & ses
chantiers ;

i) les telécommunications eatre ses chantiers ;

j) d'une manière génsrale, les usines, centrales thermiques, installations
industrielles, ateliers et bureaux destines a l'usage exclusif du titulaire,
et qui oonstitueraient des dépendanoes légales de son entreprise.

k) l'utilisation de son propre matériel de transport terrestre et aérien
permettant l'accès à ses chantiers.

2 - Pour les installations visées aux alinéas o), e), f) et g) du paragraphe
précedent, le titulaire sera tenu, si l'Autorité concédante l'en requiert,
de laisser des tieroes personnes utiliser les dites installations, sous les
reserves suivantes :

a) le titulaire ne sera pas tenu ni de construire, ni de garder des
installations plus impsrtantes que ses besoins propres ne le nécessitent ;

b) les besoins propres du titulaire seront satisfaits en priorité sur oeux
des tiers utilisateurs ;

©) l'utilisation par des tiers ne gênera pas l'exploitation faite par le
titulaire pour ses propres besoins ;

d) les tiers utilisateurs paieront au titulaire une juste indemnité pour
le service rendu.

Les tarifs et conditions d'usage appliosables aux tiers seront fixés par
le Ministre de l'Économie Nationale sur la proposition du titulaire.

Ils seront établis de maniere à couvrir, à tout instant, les dépenses réelles
du titulaire, y compris une quote-part de ses frais normaux d'amortissement
et d'entretien plus une marge de quinze pour cent (15) pour frais généraux
et bénéfices, marge non applicable à l'stat Tunisien.

3 — L'autorité ooncedante se reserve Lo droit d'iaposer au titulaire de
conolure avec des tiers titulaires de permis ou de concessions si ières
des accords en vue d'aménager et E. yg" en commun |

DB

visés aux alineas c), e), f), g) et h) du paragraphe 1 du présent
article ; s'il doit en résulter une economie dans les investissements
et dans l'exploitation de chacune des entreprises intéressées.

4 - L'Autorité concédante, dans le cadre de la législation et de la
règlementation en vigueur, fera toute diligenoe en vue de pourvoir
le titulaire des autorisations nécessaires pour exéouter les travaux
visés au paragraphe 1 du présent artiole. |

ârtiole 32.- Dispositions applicables aux "pips-lines" :

Les pipe-lines pour le transport en vrac des substances minérales du
second groupe seront installés et exploités par le titulaire et à ses
frais, conformément aux règles de l'art, et suivant des presoriptions
règlementaires de sécurité applicables à ces ouvrages.

Le titulaire prendre toutes précautions utiles pour éviter les risques
de pollution des nappes d'eau voisines des pipe-lines, et les risques
de perte d'hydrocarbures, d'inoendie ou d'explosion.

Si le tracé des pipe-lines traverse des éléments du domaine public, ou
des propriétés privées, et si l'implantation de ces pipe-lines ne peut
pas être résolue soit par des accords amiables obtenus par le titulaire,
soit par le simple jeu des artioles 74, 76 et 77 du décret du ler Janvier
1953, on apyliquera les dispositions suivantes :

Les projets d'exécution seront établis par le titulaire et sounis à
l'approbation prealable de l'Autorité oonoédante après une enquête par-
oellaire règlementaire.

L'Autorité ooncélante se reserve le droit d'imposer des modifications
au tracé projeté par le titulaire, si le résultat de l'énquête susvisée
rend necessaires de telles modifications.

L'occupation des propriétés privées par le titulaire sera faite dans les
conditions fixées par les articles 77 et 78 du décret du ler Janvier 1953.

L'oocupation des parcelles du domaine publio sera faite sous le régine
des autorisations d'occupation temporaire du domaine public, suivant le
droit commun en vigueur pour les ocoupations de l'espèce, et les
réglements particuliers applicables aux diverses catégories d'éléments
du domaines publio.

Les dispositions du présent article s'appliquent aux installations annexes
de pipe-lines, telles que stations de pompage, réservoirs, brise-charges,
évents, ventouses, vidanges, eto.

Article 33.- Utilisation par le titulaire de l'outillage public existant :

Le titulaire sera admis à utiliser, pour ses recherches et ses exploi-
tations, tous les éléments existants de l'outillage publio de la Tunisie,
suivant les clauses, conditions et tarifs en vigueur et sur un pied de
stricte égalité au regard des autres usagers.

| Sà À

À
be

Täsallations presentent un intérêt public géneral efteotuees
par l'Autorité consédante Er ses ayants droit) à la demande
au titulaire :

1 - Lorsque le titulaire justifiera avoir besoin, pour développer son
industrie de recherches st d'ex;loïtation de substances minerales du second
groupe, de compléter l'outillage publio existant, ou d'exécuter des
travaux présentant un intérêt public genéral, il devra en renire oonpte

à l'autorité oorcédante,

L'autorité concédante et ls titulaire s'engagent à se conocerter pour trouver
la solution op*ima susceptible de répondre aux besoins légitimes exprimés
par le titulaire, oomp'e tenu des dispositions législatives et réglementaires
en vigueur concernant le domaine publio et les services publics en cause.

2 = Sauf dispositions contraires énoncées aux articles 38, 39 et 40 oi-après,
les deux parties conviennent d'appliquer les modalités oi—dessous :

a) Le titulaire fera connaître à l'Autorité ooncédante ses intentions
concernant les installations er ceise.

Il appuiera Sa demande d'une ncie justifiant la necessité desdites installa-
tions, et d'un projet d'sxécution précis.

Il y mentionnera les délais d'exeoution qu'il entendrait observer s'il

était chargé de l'exeoution des travaux. Ces délais devront correspondre

aux plans généraux de développanint de ses opérations en Tunisie, tels qu'ils
auront été exposées par lui das lus rapports et comptes-rendus qu'il est
tenu de presenter à l'autorité c:ncedante en application du Titre V du présent
cahier des charger.

b) L'Autorite conccdants est ten:3 de faire connaître au titulaire dans un
delai de trois mois, ses observations sur l'utilité des travaux, ses obser—
vations conceruant les dispositi rs techniques envisagées par le titulaire
et ses intentions concernant ler moualites suivant lesquelles les travaux
seront exeoutés. .

lle se réserve le droit, soit d'exscuter les travaux elle-même, soit d'en
confier l'exesuticr au titulaire.

o) #i l'Autorité convidant: decide à exécuter elle-même les travaux demandés,
elle préoisera si slle entend awsurer elle-même le financement des dépenses
de premier établissement corresyondantes, ou bien si elle entend imposer au
titulaire de lui renbourser tout ou partie des susdites dépenses.

Dans ce dernier cas, le titulaire sera tenu de rembourser à l'Autorité
conoëdente la totalité (ou la part convenue) des dépenses réelles dûment
justifiées, par échéances mersuell:.3 et dans le mois qui suit la presentation
des décomptes, à peine d'intérêts roratoires oaloulés au taux légal.

d) Dans les cas visés à l'alinéa c\ préoédent, les projets d'exécution seront
mis au point d'un commun accord entre les deux parties, conformément aux
règles de l'art, et suivant les oleuses et conditions génerales et les
spéoifications techniques particulières appliquées par les ee
intéressés de la népublique Tunisienne. <

Les projets seront aserouves par le Ministre de 1'Hoonome dationälo, le
titulaire entendu. A

Il sera tenu conpte des chservations de Ce dernier dans. S'ILS arge mesure
possible.

DZ e
- 24 =

Le titulaire aura le droit de retirer sa demande, s'il juge trop
élevee la partioipation finauciere qui lui est imposée.

S'il accepte la decision du iinistre de l'économie Nationale,
l'autorité ooncedaute est tenue d'exécuter les travaux avec diligence
et d'assurer la mise en servica des ouvrages dans un délai normal eu
égard aux besoins légitimes exprimés par le titulaire et aux moyens
d'exéoution susceptibles d'être mis en oeuvre.

3 - Les ouvrages ainsi exéoutés seront mis à la disposition du
titulaire pour la satisfaction de ses besoins, muis sans que celui-ci
puisse en revendiquer l'usage exclusif.

L'autorité conoédante ou tout autre établissement publio, office ou
concessionnaire désigné par celle-ci, en assurera l'exploitation, l'entre-
tien et le renouvellement, dans les conditions qui seront fixées au moment
de l'approbation des projets d'exéoution.

4 - Le titulaire, en oontre-partie de l'usage desdites installations,
payera à leur exploitant les taxes d'usage, péages et tarifs qui seront
fixés par le Ministre de l'EÉconomis Nationale, lo titulaire entendu.

Ceux-oi seront comparables aux taxes, pvages et tarifs pratiqués en
Tunisie pour dus services puolics ou entreprises similaires, s'il en
existe.

4 defaut, ils seront calcules comue il est dit a l'artiole 31, paragraphe
é), dernier alinéa ci-dessus.

au o4s où le titulaire aurait, comme il est dit à l'alinéa c) du paragraphe
2 du présent article, remboursé tout ou partie:des dépenses de premier
établissement, il ua Sera tenu compte duns la même yroyortion dans le oaloul
des tarifs, peazes et taxes d'usage.

ârtiole 35.- Installations presontant un intérêt publio genéral exéoutées
par le titulaire. Concession ou autorisation d'outillage
publio :

Dans le cas visé à l'article precedent, paragraphe 2, alinéa b), où
l'Autorité concédante décide de ooufier au titulaire l'execution des
travaux prosentant un intérêt public général, celui-oi bénéficiera, pour
travaux oonsidéres d'une concession ou d'une autorisation d'outillage
publio.

1 - S'il existe déjà, pour le type d'installation en cause, une
réglementation, codification ou jurisprudence des autorisations ou conces-
sions de l'espène, on s'y réfèrera.

Tel est le oas, notamment, des occupations temporaires du domaine publio,
des installations portuaires des prises et adductions d'eau, des
embranchements de voies ferrees.

2 — S'il n'en existe pas, et sauf dispositions contraires stipulées aux
articles 38, 39 et 40 oi-après, on appliquera les dispositions générales
ci-dessous. .

La concession (ou l'autorisation) d'outillage public, sera formulée dans un
acte separëé, distinct de l'arrèté de la concession.
La construction et l'exploitation seront faites par le titulaire, aux risques
et perils de celui—oi. SL ol >

Les projets seront établis par le titulaire. Ils serc 16
Ministre de l'économie Nationale. É

= -25-
Les regluments de securité et d'exploitation seront approuvés par le
Ministre de l'sconomie Nationale, le titulaire entendu.

. Les ouvriges construits par le titulaire sur le domaiue de l'Etat ou

des collectivités ou des établissements publics feront retour de droit
à l'autorité responsable du dit domaine en fin de concession.

Enfia, la concession comportera l'obligation pour le titulaire de mettre

ses ouvrages et installations à la disposition de l'autorité concédante et
du pualio, étant entendu que le titulaire aura le droit de satisfaire

ses propres besoins par priorite, avant de satisfaire ceux des autres utili-
sateurs. Les tarifs d'utilisation seront fixés oomme il est dit à l'artiole
31, paragraphe 2, dernier alinéa. É

Artiole 36.- Durée des autorisations ou des concessions oonsenties peur les
installations annexes du titulaire :

1 - Les autorisations ou concessions d'ocoupation du domaine publio ou du
domaine privé de l'Etat, les autorisations ou concessions de prise d'eau, les
autorisations ou concessions d'outillage public, seront accordées au titu—
laire pour la durée de validité du permis de recherches.

Elles seront automatiquement renouveléss aux mêmes conditicns, tant que ce
permis (ou une portion de ce permis) sera lui-même renouve:é.

Elles seront automatiquement prorogés, le oas échéant, si !e titulaire
obtient une ou plusieurs concessions, instituées comme il est dit aux artioles
12 et 13 et jusqu'à l'expiration de la dernière de ces concessions.

2 — 5i, toutefois, l'ouvrage motivant l'autorisation ou la concession
cessait d'être utilisé par le titulaire, l'autorité ooncédante 8e réserve
les droits définis ci-dessous :

a) Lorsque l'ouvrage susvisé cessera definitivement d'être utilisé par le
titulaire, l'Autorité concedante pourra prouonoer d'office l'annulation de
l'autorisation ou la décheance de la concession correspondante ;

b) Lorsque l'ouvrage susvisé ne sera que momentanèment inutilisé, le titulaire
pouvant ultérieurement avoir besoin d'en reprendre l'utilisation, l'autorité
conoédaute pourra en requérir l'usage provisoire, soit pour son compte, soit
pour le compte d'un tiers désigne par elle. Toutefois, le titulaire reprendra
l'usage du dit ouvrage des que celui-oi deviendra à nouveau nécessaire pour
ses racherohes ou ses exploitations.

ârtiole 37.- Dispositions diverses relatives aux autorisations ou concessions
autres que la concession miuiére :

De toute manière, les règles imposées au titulaire pour l'utilisation d'un
servioe public, pour l'vocupation du domaines publio ou du domaine privé de
l'Etat, ot pour les autorisations ou concessions d'outillage publio, seront
celles en vigueur à l'époque cousidérée, en ce qui oonoerne la séourité, la
conservation et la gestion du domaine publio et des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à versement

Les tarifs, taxes d'usage et peages seront ceux des barême
vigueur pour les aotes de l'espèce. D

= . 26e

L'Autorité concédante s'engage a ne pas instituer à l'occasion de la
délivragce des concessions ou autorisations susvisees, et au détriment
du titülaire, des redevances, taxes, peages, droits où taxes d'usage

‘frappant les installations annexes du titulaire d'une manière disoriminatoire,

et constituant des taxes ou impôts additionnels déguises n'ayant blus le
caractère d'une juste rémunération d'un service rendu.

Artiole 38.— Dispositions applicables aux captages et adduotions d'eau :

1 - Le titulaire est censé parfaitement connaître les diffioultés de tous
ordres que soulèvent les problèmes d'alimentation en eau potable, indus-
trielle ou agricole dans le périmètre couvert par le permis initial dont il
a été question à l'artiole 2 oi-lessus.

2 = Le titulaire pourra, s'il le demande, souscrire des polices d'abonnement
temporaires ou permanentes aux reseaux publics de distribution d'eau potable
ou industrielle, dans la limite de ses besoins legitimes, et dans la limite
des débits dont ces réseaux peuvent disposer.

Les abonuements seront oonsentis suivant les olauses, conditions générales
ettarifs applicables pour les reseaux publics en question.

Les branohements seront établis sur projets approuvés par le Ministre de
l'Agriculture (Service Hydraulique) par le titulaire et à ses frais, suivaut
les olauses et conditions techniques apylicables aux branchements di
l'espèce. d

Notamment, les brancnemonts destines à rester eu place plus de quatorze ans
seront exéoutés en tuyaux de fonte centrifugés, ou en tuyaux d'une qualité
et d'une durabilité equivalentes.

Les travaux pendant leur execution seront sounis au contrôle du Ainistere de
l'agrioulture (service Hydraulique), et feront l'objet d'essais de recette
par le dit service.

Le Ministre de l'Agrioulture, dans la decision portant autorisation du
branchement et apvyrobation du projet, et s'il s'agit de branonements destinés
à être utilisés pendant plus de quatorze ans, pourra imposer que le branohe-
ment soit remis, après reception, à l'organisme ou concessionuaire chargé de la
gestion du réseau public dont dérive le branchement, et qu'il soit classé dans
les ouvrages dudit réseau publio.

Par ailleurs, le Ministre de l'Agriculture se réserve le droit d'imposer un
diamètre des canalisations tel que le débit possible en service normal dans
les canalisations en question dépasse de vingt pour oent (20%) le äébit F
garanti à la police d'abotuement.

Enfin, le Ministre de l'Agriculture pourra prescrire au titulaire
d'exécuter un branohement d'un diamétre supérieur au diamètre fixé par
la règle précédente, en vue de desservir des points d'eau publios ou
des tiers abonnes sur le dit branchement, à charge de rembourser au
titulaire le supplément de dépenses entraîné par cette décision.

3 - Lorsque le titulaire aura besoin d'assurer temporairement l'alimentation
en eau de ses chantiers, notamment de ses ateliers de sondage, et lorsque les
besoins légitimes du titulaire ne vourront pas être assurés économiquement par
un branchement sur un point d'eau public existant (ou un reseau public de
distribution d'eau), l'Autorité concedante s'engage à lui donner toutes
faoilités d'ordre teonnique ou administratif, dans le cadre des dispositions

k [os

Pre

prévuss par le coue dus eaux (déoret du 5 4ofûit 1953), et sous

. réservée des droits qui pourront être reconnus à des tiers, pour

effectuer, sous lo contrôle du service spécial des eaux, les travaux
de captage et d'adduction des eaux du domaine public qui seraient’
nécessaires.

Le titulaire aura la facilité d'utiliser, sous le régime d'une
autorisation provisoire délivree par le Ministre de l'Agriculture, les
eaux du domains public découvertes par lui à l'occasion de ses travaux,
pourvu qu'il n'endommage pas la nappe dont elles proviemiraient, et ne
porte pas atteinte à des droits d'eau reconnus à des tiers. Il est bien
entendu que, dans ce cas, il déposera imnediatement une demande
régulière d'autorisation ou de ooncession, concernant ces eaux. Cette
faoulté subsistera jusqu'a oe qu'il soit statué sur la dite demande,
Mn, à la prooëiure fixée par le code des eaux (déoret du 5 août
1953).

Les ouvrages de captage (à l'exclusion des ouvrages d'aiduction)

exéouteés par le titulaire en applioation des autorisations visées oi—lessus,
feront retour à l'Etat sans indemnité, tels qu'ils se trouvent lorsque le
titulaire aura cessé de les utiliser.

Si les travaux de captage effectués par le titulaire donnent un débit

supérieur aux besoins de celui=oi, l'Autorité concéiante pourra requérir
que le titulaire livre aux services publics la fraction du débit dont il
n'a pas L'utilisation, contre une juste iniemnité couvrant la quote-part
de ses dépenses d'exsloitation et d'entretien des ouvrages hydrauliques.

Entout état de oause, l'Autorité concédante pourra requérir que le titu-
laire assure gratuitement et pendant toute la durée qu'il exploitera le
captage autorisé, l'alimentation des points d'eau publios, dans la linite
du dixième du débit de captage, une fois déduits les débits réservés au
profit de points d'eau publics préexistants, ou les débits reserves pour
couvrir les droits reconnus a des tiers.

4 — Lorsque le titulaire aura besoin d'assurer d'une manière permanente
l'alimentation de ses chantiers miniers ou de ses installations annexes,

et qu'il ne pourra obtenir que ses besoins légitimes soient assurés d'une
manière suffisante, éoonomique, durable et sûre, par un branchement sur un
point d'eau public existant (ou un réseau public de distribution d'eau), les
deux parties conviennent de se ooncerter pour rechercher de quelle maniere
pourront être satisfaits les besoins legitimes du titulaire :

a) Tant que les besoins exprimés par le titulaire restent inférieurs à mille
mètres cubes (1.000 m3) d'eau potable par jour, l'Autorité conoëdante s'en-
gage, sous reserve des droits antérieurs reconnus à des tiers ou au profit
de points d'eau publics préexistants, et si elle ne veut pas (ou ne peut
pas) oxécuter elle-même dans des délais satisfaisants les travaux de captages
nouveaux ou de développement ie oaptages (ou réseaux publics) existants à
donner toutes facilités au titulaire pour effectuer à ses frais les captages
et adiuctions necessaires, dans les conditions stipulées aux faragapiel

2 et 3 du présent article. | Lo don Je

MAT
ao

L'Autorité oonoédante, le titulaire entendu, et compte tenu de 0
aoquises par l'inventaire des ressources hydrauliques de la Tunisie; se
réserve le droit d'arbitrer équitablement les intérêts éventuellement opposés
du titulaire, des tiers utilisateurs et des services publlos, et de désigner
le ou les emplacements où le titulaire obtiendra l'autorisation (ou le
concession) de captage, dans une zone couvrant le périmètre du permis initial

72 t te
É | - 28 -

E visé à l'article 2, plus une bande frontiére d'une profonieur de
cinquante kilometres (50 km) à partir dudit perimetre. Le choix
sera”fait- pour faire benéficier lu titulaire des conditions géo-

‘ graphiques et économiques les plus favorables possibles.

b) Si les besoins permanents exprimés par le titulaire dépassent

le débit de mille mêtres cubes (1.000 m3) par jour, l'Autorité conoé-
- dante ne peut d'ores et déjà s'engager à autoriser le titulaire a

capter uu tel debit dans la zone couverte par le permis minier initial

plus la bande frontière d'une vrofondeur de cinquante kilomètres visée
LA à l'alinéa précédent.

Dans oette hypothèse, les deux parties se concerteront pour adopter

toute mesure susoeptible de satisfaire les besoins légitimes du titulaire,
compte tenu, d'une part, des donnees fournies par l'inventaire des
ressources hylrauliques de la Tunisie, et, d'autre part, de la politique
générale suivie par l'Autorité concédante en matière d'utilisation des

_ ressources hydrauliques.

5 - Le titulaire s'engage à se soumettre à toutes les règles et dis—

a ciplines d'utilisation qui lui seraient prescrites par l'Autorité
concédante en ce qui concerne les eaux qu'il pourrait capter, et qui
appartieniraient à un système aquifère déja catalogué et identifié par
l'inventaire des ressouroes hydrauliques de la Tunisie.

Si, par contre, les forages du titulaire aboutissaient a la découverte
d'un système aquifère nouveau, non encore oatalogué ni identitié par

2 l'inventaire des ressourocs hydrauliques, et n'ayant pas de comauaication
avec un autre systeme aquifere deja reconnu, l'Autorite concédante réserve
au titulaire une priorité pour l'attribution des autorisations ou des

L concessions de captage dans le dit systéme.

Néanmoins, il est bien enteniu que cette priorité ne saurait faire
obstacle à l'intérêt general, ni s'etendre au—lelà des besoins legitines
des installations miniéros et des installations annexes du titulaire.

6 = avant l'abandon de tout forage de recherche, l'administration pourra

= décider du captage par le titulaire, de touts nappe d'eau jugée exploitable,
étant entendu que les depenses engagées de ce chef seront à la oharge de
l'Etat.

Article 39.— Dispositious ap,ylicables aux voies ferrées :

1 — Le titulaire, pour la desserte de ses chantiers miniers, de ses
pipe—lines, de ses déyôts, et de ses postes d'embarquement, pourra’
aménager à ses frais des exmbranchements partiouliers de voies ferrées se
raocordant aux réseaux ferrés d'intérêt géneral.

Les projets d'exécution seront établis par lo titulaire en se conformant
aux conditions de séourité et aux conditions techniques imposées aux
réseaux tunisiens d'intérêt général. Ils seront approuvés par le Ministre
des Travaux Publics, après enquête parcellaire.

L'autorité concédante se réserve le droit de modifier les tracés proposés
par le titulaire, pour tenir oompte des résultats donnés par'l'enquête
paroellaire et pour raccorder au plus court, selon les règles de l'art,
les installations du titulaire avec les réseaux d'intérêt général.

2 - $i l'exploitation do l'embranchement particulier est faite par le
titulaire, celui-oi se conformera aux regles de: securite qui sont appliquées
ux réseaux tunisiens d'interêt nt
- 29 —

Les zôglenents d'exploitation seront approuvés par Le Ministre des
Travaux Publios.

3 — L'Autorité concédante se réserve 1e droit d'imposer que l'exploitation
de l'embranchement particulier soit faite par un réseau d'intérêt

général. Dans 06 cas, lo dit reseau assunera la responsabilité et la
charge de l'entretien des voies de l'embranchemont du titulaire.

4 — Le matériel roulant, notamment les wagons-oiternes, appartenant en
propre au titulaire, devra être d'un modele agréé par le service du
contrôle des chemins de fer.

Il sera entretenu, aux frais du titulaire, par le reseau d'intérêt
général sur lequel il ciroule.

5 - Les tarifs apyliqués seront ceux du tarif commun en vigueur sur les
réseaux d'intérêts général.

Il est precisé que le petrole brut transporte en wagons-oiternes
appartenant au titulaire bsnéficiera du tarif "pondéreux".

Article 40.- Dispositions applicables aux instellations de obargement
et de déchargement maritimes :

1 - Lorsque 1e titulaire aura à résouire un problème de chargement ou de
déchargement maritime, les parties oonviennent de se conoerter pour
arrêter d'un oommun aocord les dispositions susceptibles de satisfaire
les besoins légitimes exprimés par le titulaire.

Sauf oas exceptionnels, où la solution nettement la plus economique serait
d'aménager un tel poste de chargement ou de déchargement en rade foraine,
la préférence sera donnée à toute solution comportant l'utilisation d'un

port ouvert au oommuroe.

2 = Dans ce dernier cas, l'Autorits concédante stipulant tant en son nom
propre qu'au nom de l'Office des Ports Nationaux Tunisiens", s'engage à
donner toute facilité au titulaire, dans les conditions prévues par la

legislation générale sur la police des ports maritimes et par les-règ
partiouliers des ports de commerce de la Tunisie, et sur un pied W'ég:
vis-à-vis des autres exploitants de substances minérales du s n ‘gro

pour qu'il puisse disposer : F Ÿ

- des plans d'eau du ‘domaine public ports ;

ducs d'Albe, les navires-citernes usuels ;

- des terres-pleins du domaine public ports necessaires pour l'amenagenent
des installations de transit ou de stockage.

Les occupations du domaine vublio ports seront placees sous le régime des
conventions dites "de taxe N° xTII".

Les péages, droits et taxes de port frappant le pétrole brut seront ceux
applicables à la catégorie "minerais et phosphates".

3 — Si la solution adoptee est oelle d'un poste de chargement ou de dé-—
chargement en rade foraine, les installations (y oompris les pipes
flottants) seront construites, balisées et exploitées par le titulaire et
à ses frais sous le régime ds l'autorisation d'ocoupation temporaire du
domaine public maritime. } ç"
De

Les dispositions adoptées et les réglements d'exploitation seront
approuves par le inistre des fravaux Publics, sur proposition du
titulaire.

La redevance d'occupation du domaine public maritime pour les
autorisations de l'espèce sera caloulee et liquidée suivant les modalités
et les tarifs communs appliqués par l'Office des Ports Nationaux
Tunisiens pour les conventions de taxe N° XIII.

Artiole 4l.- Centrales thermiques :

1- Les centrales thermiques brûlant du brut, du gaz ou les sous-produits
de l'extraction ne sont pas considérées comme des dépendances légales
de l'entreprise, sauf si elles alimentent exclusivement les propres
chantiers du titulaire,

2 — En tout état de oause, les centrales thermiques et les réseaux de
distribution d'énergie installés par le titulaire pour ses propres
besoins, seront assujettis à toutes les règlementations et à tous les
contrôles appliqués aux installations de production et de distribution
d'énergies similaires.

3 - Si le titulaire a un excédent de puissance sur ses besoins propres,
ses centrales électriques devront alimenter en énergie les agglomérations
voisines. En outre, il devra prévoir la possibilité d'aménager, aux frais
de l'Autorité concédante, un sur-équipement plafonné à trente pour cent
(30%) de la puissance Jde chaque centrale. Cette energie sera veniue à son
prix de revient, à un organisme ie distribution désigné par l'autorité
aconcédante.

Article 42.- Substances minerales autres que celles du deuxième groupe :

Si le titulaire, a l'occasion de ses recherches ou de ses exploitations
d'agdrooarbures, était amené à extraire des substances minerales autres
que celles du deuxième groupe, sans pouvoir séparer l'extraction des
hydrocarbures, l'autorité concéiante et le titulaire 8e concerteront pour
examiner si lesdites substances minerales doivent Gtre séparées et
conservées.

Toutefois, le titulaire ne sera pas teuu d'exploiter, de séparer eb le,

conserver les substances autres que oellss du deuxième groupe si leur/\

séparation ot leur conservation constituaient des opérations/ #rop'} > VI
(= np

onéreuses ou trop difficiles. |

Article 43.- Installations diverses :

Ne seront pas considérees comme dépeniances legales de l'entreprise du
titulaire :

- les installations de traitement des hydrocarbures liquides, soliies ou
gazeux, en particulier les raffineries ;

- les installations de toute nature produisant où transformant de l'énergie,
dans la mesure où elles ne sont pas destinées à l'usage exclusif du
titulaire ;

- les installations de distribution au public de combustibles liquides ou
gazeux. L

a
‘
Par contre, seront considérées oomme des dépendances legales de
l'entreprise du titulaire les installations de première préparation
des hydrocarbures extraits, aménagés par lui en vue de permettre

leur transport et les renire marchands, et notamment les. installations
de "dégazolinage" des gaz bruts.

TITRE V

Surveillance KMinière
et Dispositions techniques

ARTICLE 44.- Dooumentation fournie au titulaire par l'Autorité
conoédante : u

L'Autorité ooncélaute fournira au titulaire la documentation qui se
trouvera en sa possession, et concernant :

- le cadastre et la topographie du pays ;

- la géologie genérale ; .

- l'hyärologie et l'inventaire des ressources hydrauliques ;
- les mines ;

exception faite des renseignements ayant un oaraotère secret du
point de vue de la Defense Nationale, ou des renseignements fournis
par des prospecteurs ou industriels privés à titre confidentiel, et
dont la divulgation à des tiers ne peut être faite sans l'assentiment
exprès des intéresses.

Artiole 45.- Contrôle technique :

Le titulaire sera soumis à la surveillance de la Direction les Kines
et de l'Energie, suivaut les dispositions prévues au decret du ler
Janvier 1953 sur les mines (notamment son titre VIII) complétées et

précisees comme il est dit aux articles 46 à 66 ci-après. ?

Artiole 46.—- Application iu cole des eaux :

Le titulaire, tant pour ses travaux de recherches que pour ses #f.
d'exploitation, se conformera aux dispositions de la législation
tunisienne aotusllement en vigueur concernant les eaux du domaine
publio, et, notamment, au déoret du 5 doût 1953 (code des eaux) et au
déoret du 30 Juillet 1936, complétées et précisées par les dispositions
du présent cahier des charges.

Les eaux qu'il pourrait découvrir au cours de ses travaux restent
classées dans le domaine public. Elles ne sont susceptibles d'utilisation
permanente, par lui, qu'en se conformant à la procedure d'autorisation
ou de concession prévue au oole des eaux.

Le titulaire est tenu ie prendre toutes mesures ap,yropriees qui seront
conoertees avec le Service Hydraulique du Kinisters de l'agriculture en
vue de protéger les nappes aquifères.

Le Ministre de l'AÂgrioulture se réserve le droit d'arrêter ou d'inter-
dire tout forage si les dispositions prises …ne sont pas susceptibles
d'assurer la conservation des nappes artesiennes.

Le titulaire sera tenu de communiquer au Service Hydraulique tous les
renseignements qu'il aura pu obvenir Î l'ocousion de ses forages sur les

7 :
- 32 —

nappes d'eau rencontrées par lui (position, nivéau statique, analyses,
débit), dans les formes qui lui seront prescrites par le Bureau de
l'inventaire des Ressources Hydrauliques.

xffiole 41.- Accès aux chantiers :

La Direction des Mines et de l'Energie pourra, à tout moment. envoyer sur
les chantiers du titulaire un agent qui aura libre aocès à toutes les in-
stallations et à leurs dépendances légales.

Cet agent pourra obtenir communication sur place, mais seulement peniant
les heures normales de travail, des pièces tenues sur le chantier,
énumerées au present titre. Sur demande ecrite de la Direction des Mines
et de l'Energie, il pourra s'en faire ielivrer une copie certifiée
conforme ou une photocopie.

Il pourra, dans les mêmes conditions, s'assurer du progrès des travaux,
procéder aux mesures et jaugoage ues hydrocarbures et, d'une façon
genérale, vérifier que les droits et intérêts do PÉntorite concedante
sont sauvegardes.

Article 4b.- Obligation de renire compte au préalable de l'implantation
d'un forage ou d'un groupe de forages :

Le titulaire adressera à la Direotion des Mines et de l'Energie, trente
jours au moins avant le commencement des travaux :

- le programme le prospection géophysique projetée, qui doit comprendre
une carte mettant en évidence le carroyage à utiliser, ainsi que
le nombre de kilomètres à couvrir, et la date approximative du
commencement des opérations ;

- un rapport d'implantation concernant :
- soit un forage do prospection ;

- soit un programme relatif à ua ensemble de forages de développement
- soit un programme relatif à un ensemble de forages d'étules ;

Le rapport d'implantation préoisera : L
- les dispositions envisagées pour 1'alinentation en eau ;

- emplacement du ou des forages projetés, défini par ses coordonnées
géographiques, avec extrait de oarte annexé ;

- les objectifs recherchés par le forage, où l'ensemble des forages ;
- les previsions géologiques relatives aux terrains traversés ;

- le programme minimum des operations de carottage et de contrôle du
ou des forages ;

- la description sommaire Ju matériel employé ;
- lo progranme envisage pour les tubages ;

_- éventusllement, les procédes que le titulaire compte utiliser pour
mettre en exploitation le ou les forages.

Article 49.- Carnet Je forage :

Le titulaire fera tenir sur tout chantier de forage un carnet paginé
et paraphé, d'un modèle agréé par la Direotion des Mi de l'Energie,

DRE

pif seront notées au fur et à mesure des travaux, sans blancs ni
grättages, les conditions d'exéoution de ces travaux, en particulier :

— la nature et le diamètre de l'outil ;
- l'avanoement du forage ;
- les paramètres du forage ;

- la nature et la durée des manoeuvres et operations spéciales
telles que carottage, alésage, tubage, chaugement d'outils,
instrumentation ;

- les indices et inoidents significatifs de toute nature.

Ce oarnet sera tenu sur place à la disposition Jes agents de la
Direotion des Mines et de l'Energie.

aArtiole 50.- Surveillance géologique des forages :

Le titulaire sera tenu de faire surveiller ohacun de ses forages
par son servioe géologique dont la composition et la mission seront
portées à la connaissance de la Direction des Mines et de l'Energie.

Artiole 51.- Contrôle technique des forages :

1 - En dehors des opérations de oarottage et ie contrôle du forage,
prévues dans le rapport d'implantation visé à l'article 48 oi-dessus,
le titulaire ievra faire exécuter toutes mesures appropriées, chaque
fois que l'examen des déblais du forage, ou les mesures de contrôle
du forage, laisseront présumer un changement important dans la nature
du terrain traversé.

2 = Une oollection de carottes et de déblais de forage intéressants
pour l'interprétation dulit forage sera constituée par le titulaire,
et tenue par lui, en un lieu convenu à l'avance, à la disposition des
agents de la Direction des Mines et de l'Energie pour que ceux-oi
puissent l'examiner.

Le titulaire aura le droit par priorité de prélever sur les carottes
et les déblais de forages les échautillons dont il aura besoin pour
effectuer, ou faire effectuer, des analyses et des examens.

Dans la mesure où oe sera possible, lo prélèvement ainsi opéré ne
portera que sur une fraction de carottes et deblais oorrespondant à

une même caractéristique, de telle maniére que le reste de l'échantillon
puisse demeurer dans la collection et être examiné par les agents de

la Direotion des Mines et le l'änergie.

A défaut et sauf impossibilité, l'échantillon unique ne sera prélevé
qu'après avoir été examiné par un representant qualifié de la Direotion
des Mines et de l'Energie.

Dans le cas où cet examen préalable serait impossible, un compte rendu
æpéoial en sora fait au Direoteur de la Direction des Mines et de se
l'Energie.

En outre, si l'échantillon unique n'a pas été détruit, il seï
dans la collection, par le titulaire ou par irection de
et de l'Energie après avoir subi les ex analyses.

Le titulaire conservera soigneusement e des déblais ee
pour que la Direction des Mines et de l'Energie puisse à son toù ro.
des échantillons pour sa oollection et ses propres examens et analyses.

} Lo
- 34 -
-Thutes les carottes ot tous les déblais de forage qui resteront
après les prises äléchantillons visées oi-dessus seront conservés
per le titulaire aussi longtemps qu'il le jugera utile; ils seront
mis par lui à la disposition du Service Séplogique Tunisien au plus
tard à l'expiration du permis.

3 — Le titulaire informera la Direction des Mines et de l'Energie aveo
un délai suffisant pour qu'il puisse s'y faire représenter, de toutes
opérations importantes telles que cimentation, essais de fermeture
d'eau, essais de mise en production.

Le Titulaire avisera la Direotion des Mines et de l'nergie de
l'exécution des opérations de carottage éleotrique.

Le titulaire avisera la Direction des Mines et de l'Energie de tout
incident grave susceptible de compromettre le travail d'un forage, ou
de modifier de façon notable les conditions de son exécution.

4 — Au moins une fois par mois, le titulaire fournira à la Direotion
des Mines et de l'Energie une oopie des rapports concernant les
examens faits sur les oarottes et les déblais de forage, ainsi que

les opérations de forage, y oompris les aotivités spéoiales mention
nées dans les deux premiers alinéas du paragraphe 3 du présent artiole.

Sur la demande de la Direction des Mines et de l'Energie le titulaire
sera tenu de délivrer un deuxième exemplaire des rapports et documents ,
si oelui-oi est réclamé par le Service Hydraulique.

Réoiproquement, la Direction des Mines et de l'Energie devra faire
connaître au titulaire, dans les délais d'un mois, les observations
qu'il pourrait faire sur les rapports mentionnés au premier alinéa
du présent paragraphe,

En outre, ‘la Direction des Mines et de l'Energie adressera au titulaire
copie de tous les rapports d'essais et d'analyses qu'il aura pu
lui-même exécuter eu faire exécuter.

Article 52.- Compte rendu mensuel d'aotivité:

Le titulaire adressera ohaque mois à la Direction des Mines set de
l'Energie un rapport d'activité couvrant:

a) - los études, synthèses, interprétations géclogiques et géo-
physiques avec les cartes y afférentes;

b) — l'avancement réalisé, les observations faites et les résultats
obtenus par tous ses forages, sous réserve de 0e qui es
à l'article 55.

Article 53.- Arrêt d'un forege:

Seuf en ce qui concerne les forages groupés visés à l'art
oi-après, le titulaire ne pourra arrêter définitivement un
qu'après en avoir avisé la Direction des Mines et de l'Ene

Sauf circonstances particulières, oet avis devra être donné au moins
72 heures à l'avance.

Il devra faire connaître, s'il s'agit d'un abandon de forage, les
mesures envisagées pour éviter les risques qui pourraient en résulter
tant pour les gîtes d'hydrocarbures que pour les nappes aquifères.

Le titulaire sers tenu de prendre toutes mesures appropriées oon—
certées avec la Direction des Mines et de l'Energie après consultation
éventuelle du Service Hydraulique, pour éviter la déperdition dans

Q”

les terrains.

‘ 35

des nappes d'hydrocarbures, le gaz ou d'eau.

Toutefois, si la Direction des Mines et de l'Energie n'a pas
fait connaître ses observations dans les 72 heures qui suivront
le dépôt de l'avis de l'arrêt du forage, le programme de
bouohage proposé par le titulaire sera oensé avoir été acospté.

Article 54.- Compte rendu de fin de forage :

Le titulaire airessera à la Direotion des Mines et de l'Energie dans

un délai maximum Jde trois mois après l'arrêt d'un forage de pros
pection, ou d'un forage isolé non oompris dans l'un des programmes
d'ensemble visés à l'artiole 55, un rapport d'ensemble, dit "Compte-rendu
de fin de forage".

Le compte-rendu de fin de forages comprendra :

a) Une copie du profil complet du dit forage, donnant la coupe des
terrains traversés, les observations et mesures faites pendant le
forage, le plan des tubages restant dans le puit, les fermetures
d'eau effectuées et, le oas échéant, les diagrammes électriques et les
résultats des essais de mise en produotion.

b}) Un rapport qui contiendra les renseignements géophysiques st
géologiques originaux, propriété du titulaire, et provenant des étules
faites par lui en Tunisie, se référant directement à la structure
géologique sur laquelle le forage est situé.

Si la struoture en oause n'est pas dufinis avec precision par les
donuées acquises, les renseignements oi-lessus se réfèreront direotement
à un oarré dont le centre est le forage eu question, et dont les côtés
sont des segments orientes Nori-5ul et Hst-Ouest, mesurant dix
kilomètres de longueur.

Après l'achèvement d'un forage de développement, le titulaire fournira
seulement les renseignements inliqués à l'alinéa a) oi—lessus.

Artiole 55.— Dispositions particulières applioables aux groupes de
forage d'étude ou de développement :

sont modifiées comme il est dit oi-après les dispositions des articles
4B, 49, 52, 53 et 54 oi-lessus, pour os qui concerne les forages
d'étuile entrepris soit en série, soit isolément en vue d'obtenir seule
ment des renseignements d'ordre géologiques ou géophysique, ou encore
pour ce qui concerne les forages ie développement entrepris en série
dans une même zone.

1 = Avant le commencement des operations le forage, le titulaire adres-
sera à la Direotion des Mines et de l'Energie un rapport d'implantation
relatif au programme envisagé, et précisant les points suivants :

a) l'objet recherché par le titulaire dans cette operation;
PS

b) l'étendue et la situation de la région à l'intérieur.

lé ‘equeTl
il se propose de mener l'opération ; ë AA

©
2

©) les emplacements approxisatifs des forages envisagé à
so

d) les profondeurs maxima et minima auxquelles les forages pourraient
“Sire-faits ;

e) les mesures que le titulaire envisage de prenire au cours ag -chaque
forage pour résoudre les problèmes posés par les nappes aquifères ;

f) la desoription sommaire du ou des appareils de forage qui seront
employés ;

g) les procédés que le titulaire envisage, le cas échéant, pour l'emploi
des tubages ;

h) La façon dont le titulaire se propose de rassembler, préserver, et
mettre à la disposition de la Direotion des Mines et de l'Energie
et du Service Hyiraulique les renseignements d'ordre géologique et
hydrologique qui pourront être obtenus dans de telles operations ;

i) les procélés géneraux que le titulaire se propose d'utiliser au moment
de l'abandon je chaque forage, afin de résoulre les problèmes posés
par la préservation des nappes d'hyirocarbures, de gaz ou d'eau ;

3) évontuellewent, les procedes que Le titulaire compte utiliser pour
mettre en exploitation les forages de developpement.

2 — Dans les trente jours qui suivront la reoeption du dit rapport,'la
Direction des Mines et de l'Energie et le Service Hydraulique devront
communiquer au titulaire leurs observations et leurs recommaniations au
sujet des propositions contenues dans le rapport sus-indiqué du titulaire.

3 — Pendant l'execution des travaux visés dans le programme dont il est
question ci—lessus, le titulaire fournira au moins, tous les mois,. à la
Direction des Mines et de l'Energie et au Service Hyäiraulique, le cas
échéant, un rapport sur la marche des travaux, exposant pour chaque
forage :

a) son emplaoement exact, défini par ses coordonnées géograghiques ;

b) sa profondeur totale ;

c) les formations géologiques rencontrées ;

d) les mesuros prises pour protéger les couches oontenant de s
des hyirocarbures ;

e) les mesures prises lors de l'abandon ;

f) le cas échéant, la profondeur et la description des couches contenant
les hyirocarbures ;

g) s'il y a lieu, les résultats des essais faits sur les nappes d'eau
ou d'hylrocarbures.

4 = Dans le cas des forages de developpement, le titulaire, s'il entend
faire un essai sur une nappe d'hyirooarbures, en informera la Direction
des Mines et de l'Energie au moins vingt-quatre heures avant le
commencement de l'essai, sauf ciroonstances particulières. Il agira de
mêne vis-à-vis du Servioe Hydraulique pour les essais projetés sur les
naypes aquiféères.

5 — Après achévement des travaux prévus au programme, un compie-rendu
d'ensemble sera airessé à la Direotion des Mines et de l'Energie dans

+ w

-n—
x

les conlitions fixées à l'artiole 54 ci<lessus. Ce compte-rendu
présentera une synthèse de tous les résultats obtenus pour k!ensemble
des forages exécutés au titre du programme, Il rapportera, pour chacun
des forages qui dépassent une profondeur de cinquante (50) mètres, les
coupes et renseignements visés à l'alinéa a) du même article 54

Les renseignements prévus à l'alinéa b) de l'article 54 ne seront
pas exigés pour les forages de développement entrepris en exécution
d'un programme d'ensemble.

6 - Les dispositions des articles 50 ot 51 seront applicables aux forages
visés au present artiole. Toutefois, la constitution des collections
visées à l'artiole 51 sera simplifiée au maximum, et limitée à la
oonservation des échantillons nécessaires pour la bonne interprétation
des résultats des forages.

Article 56.- Essais des forages :

1 = Si au cours d'un forage, le titulaire juge neoessaire d'effeotuer
un essai sur une couohe de terrain qu'il croit susceptible de produire
des hydrocarbures, il en avisera la Direction des Mines et de l'Energie
au moins vingt quatre (24) heures avant de commencer un tel essai.

Le titulaire agira de même vis-à-vis du Service Hydraulique pour les
essais qu'il jugerait nécessaire d'effeotuer sur les oouches présunees
aquifères.

2 — Le titulaire n'aura pas contrevenu aux obligations résultant pour
lui du paragraphe précédent, si du fait de circonstances imprévisibles
et iniépendantes de sa volonté, ou du fait de l'absenoe ou de l'éloigne-
ment du représentant qualifié de la Direction des Mines et de l'Energie
ou du Service Hydraulique, il n'avait pu aviser ce dernier dans le délai
prescrit.

De même, si l'outil Le la sonde pénètre inopinément dans une couche
de terrain présumé contenir de l'eau ou des hylrocarbures, et necessitant
un essai immédiat, le iélai de préavis sera réduit à six {6) heures.

De même, le titulaire pourra effectuer toutes opérations ou essais
nécessaires sans attenire l'arrivee du representant qualifié de la
Direction des Mines st de l'Energie ou du Service Hydraulique, en cas
d'urgence, et lorsque l'observation striote des délais de préavis
risquerait de ocnpromettre la séourité ou le sucoës du forage en cours.
Tel est le cas, notamment des essais du type connu dans la profession sous
le nom ie "Drill Sten lest".

Dans les 0c«s exceptionnels visés au present paragraphe, le representant
qualifié du titulaire devra s'efforcer de prévenir imuediatement le
representant de la Direction des Mires et de l'Energie ou du Service
Hydraulique selon le cas, par les moyens les plus rapides qui seraient
à sa disyosition.

En outre, le titulaire en adressera sous trois (3) jours un compte-rendu
éorit ou circonstancié au Directeur de la Direotion des Mines et de
l'Energie justifiant en partioulier les raisons qui l'ont empêché d'ob-
server les délais ie préavis. k 7

NE

34 En donors des exceptions prévues aux paragraphes 4, 5, 7 ci-après
Ju prusont article, l'initiative de decider et i'entreprenire ou de
renouveler un essai aspartienira au titulaire.

4 — Pendant l'exécution d'un forage; et à la demande du reprosentant
Jûment qualifié du service intéressé; le titulaire sera tenu de faire
l'essai de toute couche le terrain susceptible de contenir des hydro=
carbures ou de l'eau ; à la condition toutefois qu'un tel essai puisse
être exeouté : ù

a) sans qu'il nuise à la marche normale des propres travaux du
titulaire ;

b) sans oocasionner des dépenses ancrmales pour le titulaire ;

©) sans compromettre les travaux ou le matériel, ni mettre en
danger le personnel du titulaire.

5 - Si le titulaire se propose de boucher une partie queloonque d'un
“forage de prospection", et en même temps qu'il adressera à la
Direction des Mines et de l'äinergie l'avis mentionné à l'article

53 oilessus, il fera conuaître au dit service, outre le proaédé
qu'il compte utiliser pour boucher le forage ou la partie du forage,
la manière suivant laquelle il se propose d'essayer toute couche
intéressée par le plan de bouchage, et susceptible de contenir des
hyirocarbures.

a) Dans le délai de 72 heures fixé à l'article 53, la Direction des
Mines ot de l'Energie devra faire connaître au titulaire, en même temps
que sa réponse concernant le plan de bouchage, son avis sur les essais
proposés par le titulaire ; et s'il désire, au non, l'exécution d'essais
autres que ceux envisagés par le titulaire.

Le titulaire sera tenu d'exécuter les essais ainsi demanlés par
l'Autorité concédante, ians La mesure où ile s'avéreront réalisables
du point de vue technique.

Si l'an des essais prévus ci-lessus est considéré, au moment de son
exéoution, comme non satisfaisant par le reprèsentant ifment qualifié
de l'Autorité concéiante, et si ce representant le demande, le dit
essais, sauf impossibilité technique, sera prolongé dans des limites
raisonnables, ou immediatement reconmencé.

Cepenlant, dans aucune oiroonstanoe, le titulaire ne sera tenu
d'exsouter ou Je tenter plus le trois fois l'essai en question, à
moins qu'il n'y consente.

b) Dans le oas où l'exsoution, ou la répetition de l'un des essais
effectués comne il est dit à l'alinéa précédent, sur la demande du
représentant de l'Autorité concédante, et malgré l'avis contraire du
représentant du titulaire, ocoasionnerait au titulaire une perte ou
une dépense, une telle perte ou dépense serait à la charge :

- du titulaire, si lo dit essai révèle une capacité de production
égale ou supérieur aux chiffres indiqués à Lie icle 11 du présent
oahior des charges ; k +

s -3-

- de l'âutorité conoédante, si la capacité de production révélee par
un tel essai ost inférieure aux chiffres mentionnés a l'article
13 ci-dessus ;

— des deux parties, par moitié, si l'essai en question, sans constituer
une découverte au sens de l'article 11, donnait des résultats
supérieurs aux chiffres visés à l'article 134

Toutefois, lorsque l'essai complémentaire est demandé par l'Autorité
concédante en vue d'obtenir des résultats supérieurs aux chiffres
indiqués à l'artiole 11, alors qu'un essai précédent sur la même
couche Jde terrain a déjà donné une découverte au sens de l'article
13, les pertes ou dépenses resteront entièrement à la charge de
l'âutorité ooncéiante, en cas d'échec.

©) Dans les 48 heures qui suivront l'achèvement de l'ensemble des
essais prévus au présent paragraphe, l'Autorité concédante donnera
par écrit au titulaire son accord sur les résultats obtenus par les
dits essais. En mêse temps, elle donnera son consentement, suivant le
cas, soit à l'abanlon définitif du forage, soit à sa poursuite et à
son complet achèvement en vue de le transformer en puits productif
d'hyirooarbures.

Faute d'avoir donné son accord écrit dans le delai de 48 heures sus-
indiqué, l'Autorité concélante sera censee avoir accepté les décisions
prises par le titulaire.

4) Dans le oas où l'on envisagerait d'abandonner le forage et où auoun
éssai n'aurait été demandé ni par l'Autorité concédante ni par le
titulaire, l'approbation par la Direction des Mines et de l'Energie
d'un plan de bouchage du forage équivaut à la reconnaissance formelle
par l'autorité conosdante du fait que le forage n'a pas découvert des
hyirocarbures en quantité importante ou exploitable. |

e) Tout essai cherchant à prouver l'existence d'une découverte au sens 4
des artioles 11 et 13 oi-iessus, sera toujours effectué dans les £
conditions prévues aux dits articles contradictoirement en présence l
des representants qualifiés de 1'Autorité concèdante et du titulaire. fi

6 -'Lorsqu'au cours d'un "forage de développement", on pourra |
légitimement supposer l'existence l'un gisement d'hydrocarbures suffi

samment important et non encore reconnu, le titulaire sera tenu, dans ;
les cinq années qui suivront, de procéder à tous essais techniquement À
utiles pour compléter la reconnaissance de ce gisement. : |

À l'expiration ds ce délai, l'Autorité concélante pourra, le 0as
échéant, faire jouer les dispositions prévues aux alinéas a) et b)
du paragraphe 5 du présent article.

7 - Si l'Autorité ooncédante estime que l'un des forages faits par
le titulaire a rencontré une couche de terrain sur laquelle aurait pu
être définie une découverts au sens de l'artiole ll, mais que, pour
une raison quelconque, cette couche n'a pas été soumise à des essais
adequats, l'Autorité conoélante pourra requérir du titulaire qu'il
exécute un autre forage dans le voisinage immédiat du premier,

aux fins d'aocomplir l'essai envisagé.

} à

\f

ani
?»

- 40 —

Le forage et les essais seront faits dans les coniitions suivantes :
«.

a) pour-le forage de ce puits, le titulaire ne pourra pas être requis

d'utiliser du matériel, iu personnel, ou des approvisionnements qui

seraient essentiels à la réalisation de son programme général }.

b) les dépenses du forage et des essais seront imputées suivant les
dispositions prévues dans l'alinéa b) du paragraphe 5 du présent
artiole ;

©) les essais seront faite suivant les spéfioiations de l'artiole 11.
Article 57.- Compte rendu annuel d'activité :

Le titulaire sera tenu de fournir avant le ler Avril de chaque année
un oompte-reniu général de son activité penlant l'année grégorienne
précédente.

Ce compte-rendu inliquera les resultats obtenus penlant l'année
considérée, ainsi que les dépenses de prospeotion et d'exploitation
engagées par le titulaire. Il fera connaître, en outre, un programme
provisoire d'activité pour l'année suivante.

Il sera établi dans les formes qui seront congertees à l'avance
la Direction des Hines et de l'Energie et le titulaire.

Article 58.- Exploitation méthodique d'un gisement :

1 — Toute exploitation régulière devra être conduite suivaa

méthodique s'appliquant a un gisement, ou à un ensemble de gàù
produatirse

2 — Un mois au moins avant de oomnencer l'exyloitation régulière d'un
gisement, le titulaire devra porter à la connaissance de la Direotion
des Mines et de l'Energie le programme des lispositions envisagées par
lui pour cette exploitation. ;

Toutefois, oertains forages pourront ‘être préalablement mis et maintenus
en exploitation continue, en vue de réunir les éléments d'appréciation
jugés nécessaires pour l'établissement du programmes, ou en vue d'alimenter
les installations de forage ; à moins que la Direction des Mines et de
l'Energie n'estime que cette pratique risque de compromettre l'exploi-
tation ultérieure, notamment en provoquant des appels (HE ou de gaz
préjuiioiables à une bonne exploitation.

3 — Dans les puits produisant des hyiroosarbures liquides, les pertes

de gaz devront être aussi réduites que possible, dans la mesure où le
permettront les ciroonstances, et la nécessité d'aboutir à une produotion
efficiente et économique pour les liquides.

Dans les puits ne proluisant que du gaz, il est interdit de laisser 0es
puits débiter hors du cirouit l'utilisation, sauf pendant les operations
de forage et de mise en proiuction, et pendant les essais de produotion.

4 - Le programue d'exploitation énoncera, avec toutes les précisions
utiles, les méthodes ohoisies dans l'objet l'assurer la recupération
optimum des hyirocarbures contenus dans les gisements, et notamment avec
la meilleure utilisation de l'énergie.

Des lérogations à la règle oi-lessus pourront être accordées par
la Direction des Mines et de à. 4 a la demande du titulaire, si

g
= g - 4 -

celui-oi fait la preuve que des circonstances exceptionnelles rendent
son application impratioable.

5 — Toute modification importante apportée aux dispositions du
programme primitif sera immédiatement portée à la connaissance-
de la Direotion des Mines et de l'Energie.

Article 59.— Contrôle des forages produotifs :

Le titulaire disposera sur chaque forage, ou ohaque grouye de forages
proluotifs, des appareils permettant de suivre régulièrement, d'une
manière non équivoque, et conforme aux usages suivis par l'industrie
du pétrole, ou le gaz, les contitions relatives à ses operations de
produotion, ainsi que les variations de longue et de oourte durée de
ces conlitions.

Tous les doouments ovnoernant ces contrôles seront à la disposition

de la Direction des Mines et de l'Energie. Sur la demanie Jecslui=oi, x
le titulaire lui en fournira des copies certifiées conforme ou des
photocopies. k

Artiole 60.- Keoonnaissance et oonservation des gisements :

Le titulaire, en aocord aveo la Direotion des Mines et de l'Energie,
exéoutera les opérations, mesures ou essais néoessaires pour reconnaître
le gîte, et pour éviter dans la plus large mesure du possible le gaspilla-
ge des ressources d'hyirocarbures.

Il tiendra à jour les relevés, diagrammes et cartes qui seraient utiles
pour cet objet.

Le titulaire pourra être rappelé par la Direction des Mines et de
l'Envrgie à l'observation des règles de l'art. En particulier, il sera
tenu de régler et éventuellement ie réduire le débit des forages, de
façon que l'évolution régulière du gisement ne soit pas troublée.

Article 61.- Coordination es recherches et des exploitations faites dans
un même gisement par plusieurs exploitants différents :

Si, selon toute apparence, un même gisement s'éteni sur les périmètres
de plusieurs concessions distinotes attribuées a des benéficiaires
différents, le titulaire s'engage à conduire ses recherohes et son
exploitation sur la partie iu gisement qui le conoerne en se conformant
à un plan d'ensemble.

Ce plan sera établi dans les conditions définies oi-après :

1 - La Direction Les Mines et de l'Energie invitera chacun des titu-
laires intéressés par un même gisement à 8e concerter pour etablir un
plan unique le recherches et i'exyloitation applicable à la totalité 4
du dit gisement.

Ce plan précisora, en outre, si nécessaire, les bases suivant lesquelles
les hydrocarbures extraits seront répartis entre les titulaires.

Ii préoisera, le cas échéant, les moialités suivant lesquelles sera
désigné un "Comité ie Coordination" chargé de diriger les recherches et
toxploitation en commun. k
E | (où
LE

La Direction des Mines et de l'Energie pourra se faire représënter
aux séances du dit comité.

2 — À défaut d'un accord amiable entre les intéressés, intervenu dans
les quatre-vingt-dix (90) jours à partir de l'invitation faite ‘par la
Direction des Mines et de l'Energie, ceux-ci seront tenus de présenter
à la Direction des Mines et de l'Energie leurs plans Ce de
recherches ou d'exploitation.

La Direction des Nines et de l'Énergie proposera à la décision du
Ministre de l'Économie Nationale un arbitrage portant sur le plan
unique de recherches ou d'exploitation, les bases de répartition
des hydrooarbures, et la oréation éventuelle d'un Comité de Coordination.

3 - Saut s'il en reésultait un prejulice grave pour l'un des titulaires
intéressés, la decision arbitrale devra essayer de se rapyrooher le plus
possible des propositions qui seraient faites par un titulaire (ou par
un groupe de titulaires), representant au moins les trois-quarts des
intérêts on cause, en tenant compte notamment des reserves en place.

L'appréciation des iutérêts et des reserves en plaoe sera faite sur la
base des donufees aoquises conoernant le gisement au moment où sera
rendue la décision arbitrale.

Le plan de coordination pourra être revisé à l'initiative de l'une
quelconque des parties intéressées, ou du Ministre de l'Economie lationale
si les progrès obtenus ultérieurement dans la connaissance du gisement
amenaient à modifier l'appreciation des intérêts en présence et des
réserves en place.

4 — Les intéresses seront tenus de se conformer aux decisions arbitrales
du Ministre de l'Économie Nationale dès qu'elles leur auront été
notifiées.

Article 62.- Obligation générale de communiquer les documents :

Le titulaire sera tenu de fournir à la Direction des Mines et de
l'Energie, sui Sa demande, outre les documents énumérés au présent

titre, les renseignements statistiques concernant l'extraotion, la
préparation, et éventuellement le traitement, le stockage et les mouvements
des hydrocarbures tirés de ses recherches et de ses exploitations, le
personnel, les stocks de matériel et matieres premières, les commandes

et les importations de matériel, aiasi que les oopies certifiées oon-
formes (ou photocopies) des pieces telles que cartes, plans, enregistre-
ments, relevés, extraits de registre ou de compte-rendu, perasttant de
justifier les renseignements fournis.

Article 63.- Unites de mesure :

Les renseignements, ohitfres, relevés, cartes et plans, seront fo :
à la Direction des Mines et de l'unergie en utilisant les! unites c
mesures ou les échelles agréses par oette Direction. <

Toutefois, a l'intérieur des services du titulaire, le système anglais
de numération pourra être utilisé sous reserve de donner les conversions
orrespondantes en systeme métrique. (Ca

ge me
-43-

LA
äftiole 64.- Cartes et plans :

1 - Les cartes et plans seront fournis par le titulaire en utilisant
les fonds de oartes ou de plans du Service Topographique Tunisien, ou
en utilisant les fonis ie cartes ou de plans établis par d'autres
services topographiques mais agréées par la Direction des Mines et
de l'Energie.

A défaut, et après que le titulaire se soit oonoerté avec la Direction
des Mines et de l'Energie et le Service Topographique, ils pourront
être établis par les æins et aux frais du titulaire, aux échelles

et suivant les procédés qui paraîtront les mieux adaptés à l'objet
cherché.

Ils seront, dans tous les cas, rattachés aux réseaux de triangulation
et de nivellement généraux de la Tunisie.

2 — L'autorité concédante et le titulaire se concerteront pour
déterminer dans quelles conditions ce dernier pourra exéouter des
travaux de levés de plans, cartographie, photographies aériennes,
restitution photogrammétriques, eto., qui seraient nécessaires pour
les besoins de ses recherches ou de ses exploitations.

Si le titulaire confie les dits travaux à des entrepreneurs autres que
1e Service Topographique Tunisien, le titulaire sera tenu d'assurer
la liaison avec le Service Topograyhique Tunisien, de telle manière
que les levés faits par ses agents ou ses entrepreneurs, et leurs
pièoes minutes, soient communiquées au Service Topographique Tunisien,
et puissent être utilisees par ce derniere

Le titulaire remettra au Service Topographique Tunisien deux tirages
de photos aériennes levées par lui, ou pour son compte.

3 - L'Autorité concédante, s'engage, dans la limite des restriotions
et servituies imposées par la Défense Nationale, a donner au titulaire
toutes autorisations de paroours et toutes autorisations de survol
d'aéronefs, ou de prises Je vues aériennes, lui permettant d'exéouter
les travaux topographiques en question.

ärtiole 55.- Bornages. Rattaohement aux réseaux du Service Topographique : |

Les zones oouvertes par le permis de recherches, ou par les concessions,

seront délimitées à la demande du titulaire et à ses frais par le |
Service Topographique Tunisien.

L'Autorité concédante s'engage à mettre ce service à la dispositi, -
du titulaire pour tous les travaux topographiques de délimitation * 4}
et de bornage qui paraîtraiat nécessaires, suivant les tarif de
vigueur à l'époque considérée.

Les coordonnées des sommets seront calculées dans le système atont
par le Service Topographique Tunisien pour la région considérée».

La matérialisation du bornage des sommets sur le terrain ne sera faite
que si des contestations survenaient avec des tiers. Dans 0e oas,
l'implantation les bornes sera confiée au Service Topographique.

+ Ka
We

Sans le cas des zones situces sur le domaine public maritime,

la matérialisation des limites ne sera imposée qu'autant qu'un
tel bornage paraîtrait indispensable, et dans la limite de-la

possibilité de réalisation d'un balisage en mer.

Article 66.- Caractère confidentiel des äocuments fournis par le
titulaire :

1 - Sous les réserves énoncées oi-après, les doouments fournis par le
titulaire en application de la législation minière et du présent
Cahier äiss charges seront considérés comme confidentiels. Ils ne
pourront être communiquées à des tiers, ou publiés, sans l'autorisation
expresse du titulaire. Cepeniant, tous les renséignements relatifs
aux puits, situés sur les surfaces abandonnées et notamment tous les
diagrammes électriques, diagrammes neutrons, diagrammes soniques,
prospeotions penlagemètre, diagrammes de densité, et tous autres
diagrammes et prospeotions exécutés ou renseignements recueillis,

ne resteront confilentiels que pensant un délai de deux ans à oompter
de la date je l'abandon.

2 — Toutefois, sont exceptés de la règle précélente :

- les renseignements statistiques globaux, autres que oeuxr oonoernant
les contrats commerciaux du titulaire, tant à l'importation qu'à
l'exportation ;

- les loouments concernant la géologie générale ;
- les documents concernant l'inventaire des ressources hyirauliques.

Ces derniers renseignements pourront être communiqués à des tiers ou
publiés par la Direction des Mines et de l'Energie, ou par 1e Service
.Hyiraulique, sous la seule réserve que soit indiqué le nom du titulaire
qui les a fournis.

Au oas où le titulaire proaèderait à l'abanion des permis à l'expiration
des vingt quatre premiers mois de la durée de validité des permis, le
titulaire sera tenu de fournir à l'Autorité concédante toutes les
données de geophysiques qu'il aura recueillies ainsi que leurs inter
prétations. L'Autorité concéiante ne pourra communiquer ces renseigne
ments à des tiers, ou les publier, sans l'autorisation expresse du
titulaire.

Artiole 67.- Définition des forages d'étude, de prospection et de
développement :

Les termes "forages l'étuie", "forages Le prospsotion", et "forages de
développement", tels qu'ils apparaissent dans le présent oahier des
charges, et particulièrement aux articles 48, 54, 55 et 56 ci-lessus,
doivent s'entendre lans le sens suivant :

e) Forages l'étuies : Tous les forages effectués dans un objet de
recherche géologique ou géophysique, à main ou mécaniquement, avec
ou sans tubage, généralement en série, mais pouvant aussi bien être
isolés ;

b) Forages Je prospection : Forages mécaniques effeotués dans l'objet

% RER
D, 4)
4

a

45 -

“le découvrir des hyirocarbures liquides ou iu gaz ;

c) Forages de développement : Tous les forages qui suivent un premier
forage de prospection ayant découvert des hyirocarbures liquides
ou des gaz, pénètrent les mêmes couches, et qui sont effectués
métholiquement en vue de recherches ultérieures, ou d'exploitation
sur une ou plusieurs de ces oouohes.

Titre VI
Prolongation, Expiration, Renonciation
Déchéance de la Concession

Artiole 68.- Droit préférentiel du titulaire en cas de nouvelles
concessions :

À l'expiration d'une quelounque concession du titulaire, l'autorité
concedante s'engage à donner au titulaire un droit préférentiel pour
l'attribution éventuelle l'une nouvelle concession sur le surface
considérée aux clauses et conditions qui pourront être fixees alors
d'un commun accord. Ce droit préférentiel comprend l'engagement de la
part de l'Autorité concédante, de ne pas attribuer une nouvelle con
cession à un tiers sans avoir préalablement offert au titulaire de la
lui attribuer, aux mêmes clauses et conlitions que celles que
l'Autorité concédante sera prête à consentir au dit tiers. à cet
effet, avant la fin de la oinquième année précédant l'expiration de la
concession, l'Autorité concédante décidera si elle iésire attribuer
une nouvelle concession sur la surface considérée, et notifiera sa
décision au titulaire par lettre recommandée.

Si une nouvelle concession est attribuée au titulaire, les dispositions
des articles 71, 72, 74, 15 et 16 oi-iessous pourront cesser d'être
applicables en totalité ou partiellement conformément aux conditions
qui seront précisées dans la convention et le cahier des charges
afférents à la nouvelle concession.

ârtiole 69.- Obligation de posséler en propre et de maintenir en bon
état les ouvrages revenant à l'Autorité conoédante :

Le titulaire sera tenu de posséder en toute propriété et de maintenir
en bon état l'entretien les bâtiments, ouvrages, machines, appareils
et engins de toute nature qui doivent faire gratuitement retour à
l'äutorité conoédante à la fin de la concession par apylication de
l'article 71 du présent cahier des charges.

Il pourra à son choix, soit acquérir les terrains, soit les prendre
en location, soit les utiliser sous le régime de l'occupation tempo
raire. 2 rt

Les baux ou contrats relatifs à toutes les locations ou _.
de terrains devront oomporter une clause réservant expressém à
l'Autorité concèdlante la faculté de se substituer au titulaire, soit en
cas de renonciation ou de déchéance de la oonoession, soit si l'expi-
ration de la concession doit survenir au cours de la durée du oontrat.

+ LL
GE à

7

Il-en sera de nême pour tous les contrats de fourniture d'énergie
ou d'eau, ou de transports spéciaux concernant les hyirocerbures
en vrac.

Un état des lieux et un inventaire des biens visés au présent
artiole seront dressés contradiotoirement dans les six mois qui
suivront la notifioation ju refus de la prolongation.

aärtiole 70.- Responsabilité de l'Autorité conoedante vis-à-vis
des tiers après la reprise de la concession :

L'autorité ooncédante sera responsable vis-ä=vis des tiers des
iniemnités ou réparations dues pour les dégâts de surface se
manifestant après qu'elle aura repris la concession pour quelque
Qause que 0e soit, sauf recours, pendant un délai de oinq ans à
dater de la reprise, s'il y a lieu, contre le titulaire, a raison
des travaux exsoutés par lui.

Artiole 71.- Retour à l'autorité conoédante des installations du
titulaire en fin de oonoession par arrivée au terme :

1 - Feront retour à l'Autorité conoédante à la fin de la ooncession
par arrivée au terme, les installations limitativement énumérées
ci-après, à condition qu'elles se trouvent à l'intérieur du péri-
mètre de la concession, et qu'elles soient à cette époque indis-
pensables à la marche courante de cette coñoession :

a) les terrains aoquis par le titulaire ;

b) les droits à bail, ou à occupation temporaire que détient le
titulaire ;

0) les puits, sondages, et tous travaux miniers établis à demeure ;
les bâtinents inlustriels correspondants ;

d) les routes et pistes d'accès, les adduotions d'eau (y oompris les
oaptages et les installations de ponpage), les lignes de transport
d'énergie (y compris les postes de transformation, de coupure et
de comptage), les moyens de télécommunitation appartenant en
propre au titulaire ;

6) les bâtiments appartenant en propre au titulaire, à usage de
bureaux ou de magasins ; les habitations destinees au logement
du personnel affeoté à l'exploitation ; les droits à bail ou à
oooupation qu le titulaire peut détenir sur des bâtiments
appartenant à des tiers, et utilisés par lui aux fins @#

f) les embranchements partiouliers de voies ferrées des
ohautiers du titulaire, ou les raccordant au réseau
gsnéral ;

&) les machines, los moteurs, les moyens divers de transport. (:
‘  oompris les pige-lines de colleote), les ingtallations de 8 ge
(y compris les installations de stockage sur less champs àe
produotion), les installations de préparation des gaz bruts
(&ans le mesure où celles-oi sont indispensables pour permettre
la manutention et le transport de ces gaz) ; les appareils, outils
et engins de toute nature ; des bêtiments correspomiants.

11 est, cependant, entendu que : los installations entrant dans les
cgtégories limitativement énumérées ci-dessus feront retour à

+ Ÿ
ET
# .

l'uutorite concédente, si, bien que situées à l'extérieur du périmétre

de la concession, elles sont à cette époque indispensables à la marche

courante de cette concession et de cette concession seulement.

2 - Si des installations devant faire retour à l'autorité concéäante
dans les conditions indiquées au présent article, étaient nécessaires
ou utiles, en totalité où en partie, à l'exploitation d'autres conces-
sions ou permis du titulaire en cours de validité, les conditions dans
lesquelles ces installations seraient utilisées en commun et dans la
proportion des besoins respectifs du titulaire et de l'autorité
concédante, seront arrêtés d'un oommun accord avant leur remise à
l'Autorité ooncedante. ün pareil cas, l'astreinte visée à l'article
73 ci-iessous n'aura d'effet qu'à partir de la conclusion de cet
aocord.

Réoiproquenent, il en sera de même pour les installations du titulaire
ne faisant pas retour à l'autorite concedante et dont l'usage serait
indispensable à oelle-oi pour la marche courante de l'exploitation ds la
concession reprise par elle.

3 - Les installations visées oi-dessus seront remises gratuitement à
l'autorité concédante dans l'état où elles se trouveront le jour de
l'expiration de la concession, si elles ont été aohetées ou aménagées
avant la dixième année qui précede le terme de la concession.

article 72.- Hetour à l'Autorité conoedante des installations faites
dans les dix deruiéres années de la concession :

Les installations visées au paragraphe 1 de l'article 71 qui auront pu
être aménagées ou achetees par le titulaire dans les dix dernières
années de la concession pour l'sxploitation de cette concession seront
remises à l'autorité concédante oontre paiement de leur valeur estimée
à dires d'experts, compte tenu de l'état où elles se trouveront, et
dans les conditions définies oi-après.

1 — Pendant les dix dernières années de le concession, le titulaire
ouvrira pour les travaux de premier établissement exécutés par lui un
“Régistre Spécial" où seront portés oeux de oes travaux dont il pourra
demander le rachat par l'autorité oconcédante, en fin de ooncession et à
dires d'experts, en apylioation du premier alinéa du présent artiole.

2 = Le titulaire devra, avant le ler avril de chaque année, soumettre à
la Direotion des Mines et de l'Energie le projet de tous les travaux de
premier établissement qu'il a l'intention d'effectuer au cours de
l'anuée suivante, et qu'il propose de porter au régistre special. La
Direotion des Kines et de l'énergie aura toutefois la faoulté de
prolonger au-delà du ler ävril le delai iaparti au titulaire pour la
présentation de 0e projet de travaux.

Faute par la Direotion des Mines et de l’ snergie d'avoir fait
oonnaître sa décision dans un délai de quatre mois, apres reception
par elle du projet presenté par le titulaire, PP REUR travaux
au régistre spécial sera réputée agréée. œ Et IPS
(DC
La direotion des lines et de l'snergie examinera dass, quelle 2 e les
travaux projetés constituent bien des travaux de premier: -étab e
t s'ils présentent de l'iutérêt pour l'exyloitation KES té,

}

T
Sat A +4 De CR ee |

s :

Fe

- =

Elle se réserve le droit de ne Las admettre les travaux proposés
par le Titulaire, ou d'en réduire le programme, s'il estime que
la proposition du litulaire dépasse les besoins de l'exploïtation
de la concession.

£lle notifiera sa décision au fitulaire. Celui-oi sera admis à
porter au régistre spéoial des travaux de premier établissement
tels qu'ils auront eté définis par la dite décision.

3 — 5i le Titulaire execute des travaux de premier établissement
non portés à la décision de la Direction des uines et de l'énergie
mentionnée au paragraphe 2 du present article, ou s'il exéoute des
travaux plus importants que oeux défiuis par la dite décision, il
devra remettre les dits travaux à l'autorité concédante en fin de
concession, mais Sans pouvoir prétendre àæoune indemnité pour la
partie des dits travaux qui exoèderait le programme défini par

la Direction des Mines et de l'Energie dans la décision susvisée.

à — Le paiement de l'indemnité fixée à dires d'experts sera dû
par l'autorité ooncédante au Titulaire à dater du premier jour du
deuxième mois qui suivra l'expiration de la concession, à peine
d'intérêts moratoires oaloulés au tauxlégal, et sans qu'il soit
besoin d'une mise en demeure préalable.

äârtiole 73.- Pénalités en cas de retard dans la remise des instal
lations :

Dans les cas prévus aux artioles 71 ot 72 ci-dessus, tout retard
résultant du fait du titulaire dans la remise de tout ou partie es
installations revenant à l'Autorité oconcédante, ouvrira à cette.
dernière, le droit d'ex. r du titulaire le paiement d'une astreinte
égale à un centième (1 %) de la valeur des installations non remises,
par mois de retard, et après une mise en demeure non suivie d'effet dans
le délai d'un mois.

ârtiole 74.- faculté de rachat des installations non mentionnées à
l'article 71 :

— En fin de concession, l'autorité concedante aura la faculté de
cheter pour son compte (ou, le cas échéant, pour le compte d'un
eau titulaire de concession ou da permis de recherches qu'elle
ignera) tout ou partie des biens énumerés oi-aprés, autres que
visés à l'article 71 oi—dessus, ot qui seraient nécessaires pour
a poursuite de l'exploitation et l'evaouation des hydrocarbures
extraits :

a) les matières extraites, lus approvisionnements, les objets
mobiliers et les imneuvles appartenant au Titulaire ;

b) les installations st l'outillage se rattachant à l'exploitation,
à la manutention et au stockage des hydrocarbures bruts.

La décision de l'Autorité concedante précisant les installations
visées oi—dessus et sur lesquelles elle entend exercer la feoulté
de rachat devra être notifiée par l'Autorité ooncédante au Titulaire
six mois au moins avant l'expiration de la concession correspondante.

+ (y
% 49 —

2 - foutefois, ne pourront $tre rachetés les biens visés au paragraphe

1 du present article lorsqu'ils sont, en totalité ou en partie seulement,
nécessaires au titulaire pour lui permettre de poursuivre son exploitation
sur l'une de ces concessions qui ne serait pas arrivée a expiration.

Dans 0e cas, l'autorité ooncelante pourra requérir du titulairé, soit
pour 50n propre Compte, soit pour le compte du nouveau permissionuaire
ou concessionnaire designe par elle, que les installations en cause
soient mises à la disposition du nouveau concessionnaire ou du nouveau
permissionnaire, suivant les dispositions prévues au paragraphe 2 de
l'article 71 ci-dessus.

3 - Le prix de rachat sera fixé à dires d'experts.

Ce prix devra être payé au titulaire dans les deux mois qui suivront
l'expiration de la concession, 4 peine d'intérêts moratoires oaloulés
au taux légal, et sans qu'il soit besoin d'une mise en demeure préalable.

Artiole 75.- dxecution des travaux d'antretien des installations faisant
retour à l'Autorité conoédante :

Jusqu'à l'expiration de la concession, le titulaire sera tenu d'exécuter
“en bon père de famille" les travaux d'entretien de ses installations
pétrolières et des dépendances legales, et, en partioulier, les travaux
d'entretien des puits existants et de leurs installations de pompage

ou de contrôle.

A dater de la dixième année qui precèdera le terme de la conoession, le
Ministre de l'Economie Nationale pourra, le titulaire entendu, prescrire
à celui-ci tous travaux d'entretien qui seraient nécessaires pour assurer
la marohe courante de l'entreprise, et la conservation des installations
faisant retour gratuit à l'autorité conoédante en fin de concession.

Le Ministre de l'ifconomie Nationale après mise en demeure non suivie
d'effet, pourra ordouner l'exeoution d'ofrice aux frais du titulaire des
travaux d'entretien presorits par lui.

ärticle 76.- Travaux de preparation de l'exploitation future :

1 - À dater de la cinquième année préoedant le terme de la concession
le titulaire sera tenu d'executer aux frais, risques et perils de
l'Autorité oonoédante, los travaux que oelle—oi juserait néosssaires a
la préparation et à l'aménagement de l'exploitation future.

2 = A cet effet, le Ministre de l'S#oonomie Nationale, lui remettra avant
le ler Mai de chaque année le programme des travaux qu'il sera tenu
d'exéouter pour le compte de l'Autorité concédante dans le cours de
l'année suivante.

Les programmes seront conçus de manière à ne pas mettre le titulaire
dans l'impossibilité de réaliser, pour chaoune des oi ées de la
dernière période, une extraction au moins égale à des cinq
années de la période quinquennale préoedente dimi

(L0+). ns

ui

{a /

=

3 - Les travaux seront exécutés suivant les devis et dispositions
apyrouvés par le Ministre de l'Economie Nationale, le titulaire

- entendu, conformément aux règles de l'art et aux olauses et con

ditions générales en vigueur, aprlicables aux travaux de re)

4 — La procédure appliquée en 0e qui conoerne le réglement des
sommes dûes au titulaire pour les travaux visés au paragraphe 1
du présent article, sera celle fixée par l'artiole 18 ci-dessus.
Les paiements auront lieu sur presentation de decomptes mensuels.
Ils seront effeotués dans les deux mois qui suivront l'acceptation
du déoompte, à peine d'intérêts moratoires caloulés au taux légal.

5 - 5i les ouvrages executés par le titulaire en applioation du
présent article sont produotifs, l'Autorité conoëdante pourra
presorire, le titulaire entendu :

- soit, si la ohose est possible, leur fermeture momentanée, partielle
ou totale ; toutes mesures consefvatoires d'entretien en bon état
étant dûes et faites par le titulaire aux frais de l'Autorité
oonoëdante ;

- soit, leur mise en exploitation, à rendement réduit ou normale

Dans ce dernier oas, les hydrocarbures provenant de l'exploitation
des dits ouvrages appartiendront à l'Autorité concédante, sous réserve
que oelle-oi rembourse au titulaire en oe qui Les conoerne, les frais
d'exploitation caloulés comme il eat dit à l'artiole 18 ci—lessus.

Artiole 77.- Renonciation à la concession :

Si le titulaire veut exercer son droit à renonciation sur la totalité
ou partie seulement de l'une de ses concessions, les droits respectifs
de l'Autorité oonoédante et du titulaire seront réglés suivant la
prooédure prévus par le déorot du ler Janvier 1953, et notamment par
ses artioles 65 et 66 suivant les dispositions spéciales prévues au
présent artiols.

Contrairement aux dispositions de l'avaut dernier alinéa de l'article
66 susvisé du deoret du ler Janvier 1953, une demande de renonciation
partielle ne pourra pas être refusée. Il est entendu toutefois que les
obligations resultant du present oahier des charges, et notamment de
son artiole 15, seront reportéss intégralement sur le reste de la
concession.

1 — xeuonciation avaut la vingtième andée de la ooncession. Si le
titulaire veut renoncer a la totalité ou a une partie de l'une de ses
concessions daus les vingt premieres années à partir de l'institution
de oelle-oi, l'autorité concedante aura la faoulté d'aoheter, sous les
reserves prevues au paragraphe < de l'artiole 71, à dire d'experts,

tout ou la partie de lu concession objet de la renonciation, et qui
sera à ostte époque indispensable à la marche courante de en rt
de cette concession ou partie de concession.

}

Se

<-
situés à l'extérieur de cette concession ou partie de concession,
sont indispensables à son exploitation, et .à cette exploitation
seulement.

Le titulaire devra joindre à sa demande de renonoiation la liste du
matériel et des installations susvisées.

L'autorité conoédaute fera connaître dans les six mois au titulaire
ce qu'elle entend acheter.

A défaut, elle sera censée renoncer à la faculté d'achat qui lui est
donnée ci-dessus.

Le titulaire pourra, à l'expiration de ce délai, disposer librement
du matériel et des installations que l'Autorité concédante ne voudrait
pas acquérir.

2 — renonciation après les vingt premières années de }a concession.
Lorsque la renonciation est demandée éprès les vingt premières années
de la concession, les droits respectifs de l'Autorité ooncédante et
du titulaire seront réglés oonformément aux dispositions des articles
70, 71 et 73 du présent cahier des charges, visant le cas d'expiration
normale de la concession. k

foutefois, par dérogation aux dispositions prévues à l'article 72
ci-dessus, aucune indemnité ne sera due dans ce oas au titulaire pour
la reprise des ouvrages executés par lui dans les dix années qui ont
précédé la renonciation.

article 78.- Cas de décheance :

1 - Outre les oas de déchéance prévus dans les articles 68 et 69 (2
premiers alinéas) et 86 (premier alinéa) du décret du ler Janvier 1953,
la déchéance de la concession ne pourra Ôtre prononcée que si le
titulaire :

- refuse d'sfrectuer, ou, par suite de négligences graves et répétées,
n'effectue pas les travaux visés aux articles 18, 75 et 76 du présent
oahier des charges, si leurs dispocitions devaient être appliquées ;

_- contrevient aux dispositions des articles 15, 17 et 92 du dit oahier ;

_ as paie pas à l'Autorité concédante les redevances stipulées au titre
II du présent cahier des charges, dans les conditions qui y sont
prévues ;

— effectue des manquements graves et systématiques aux obligations qui
lui sont imposées par le titre V du présent cahier des charges.

La déchéance prononcée pourra porter sur la totalité ou sur une partie
ulement de la ooncession en cause, au choix de l'Autorité concédante.

Si l'un des cas de déchéance survient, le Ministre de l'Economie
ionale notifiera au titulaire une mise en demeure de régulariser

us4 situation dans un délai qui ne pourra Stre inférieur à six mois. Si
GA e concessionnaire n'a pas régularisé sa situation dans le délai imparti,

_ ou s'il n'a gear fourni une justification satisraisante de sa situation,

la dechéance pourra être yrononoée par arrête du Ministre de l'Économie
Nationale sur avis conforme du Conseil de Cabinet. Cet arrêté sera
ublie au Journal Officiel de la Tunisienne. [a
1

= 52-

8 > La publication do l'arrêté de déchéance aura pour effet de
transférer a l'âutorité conoëlante la propriété de la concession.
11 sera alors fait apylication des dispositions prevues eu, présent
cahier des charges, notamment aux articles 71 et 72, pour le cas
de l'expiration normale de la ooncession.

Article 79.- Défaut de demande de concession dans le délai
prescrit aprés une decouverte :

Si dans les douze nois qui suivront la preuve d'une découverte

au sens de l'article 11, le titulaire n'a pas déposé la demande de
concession visée à l'article 12, paragraphe 1 ci-dessus, l'Autorité
concédante se reserve le äroit de frapper de déchéance, et sans mise
en demeure préalable, ie permis de rocherches détenu par le titu-
laire, couvrant une surface choisie par l'Autorité ooncédante, et
dont le périmètre réponira aux conditions fixées aux paragraphes 2
et 3 du même article 12.

Dans ce cas, l'autorité concédante pourra exiger du titulaire et
sans indemnité, la remise gratuite des installations faites par
lui dans le périmètre du permis frapye de déchéance, et rentrant
dans les catégories enumérses à l'article 71.

Titre VIT

Clauses Econoniques 15
Fr
mie

Fan

Cow

Article 80.- Réserve des hydrocarbures pour les besoins de
tunisienne :

I - a) L'Autorité concédante aura le droit d'acheter par priorité
une part de la production de pétrole brut extrait par le titulaire
de ses concessions en Tunisie, jusqu'a concurrence de vingt pour
cent (20%) de cette production, à son prix normal à la tête du
puits au moment de l'achat par L'autorité concédante réluit le
4ix pour cent (10%), pour couvrir les besoins de la consommation
intérieure tunisienne. quelque soit le développement üulterieur de
l'économie du pays. Sont compris dans La part de produotion oi-lessus
les hyirocarbures qui seraient destinés à une usine de traitement
dans laquelle 1a République Tunisienne aura une participation
majoritaire en vue d'une exportation ultérieure. Il est stipulé,
cependant, que la réduction de prix de dix pour cent (10%) ne sera
pas applicable aux hyarocarbures vendus à l'iutorité ooncédante
en aprlication du présent paragrarhe et destinés à une exportation
ultérieure soit sous forme ie brut, soit sous forme de produits
finis obtenus après traitement lu dit brut.

b) Pour l'exsoution des obligations stipulées par le présent
artiole, le titulaire sera placé sur un pied d'égalité vis-à-vis
des autres proluoteurs de substances minérales du seconi groupe en
Tunisie, de manière à n'interveanir que proportionnellement à sa

quote-part dans la production g'obale de la Tunisie.

©) Cette obligation de la part du titulaire de fournir une part
de sa production jusqu'à ovnourrence de vingt pour cent (20%) sera

+ Kg
-53-
&

iniépeniante de la reievance proportionnelle de dix sept et demi
pour oent (17-1/2 %) visée aux articles 23 à 2 du présent cahier
des charges. Il est stipulé, cependant, que quand l'Autorité
concédante fera jouer, en tout ou en partie, son droit d'acheter
par priorité une part de la produotion du titulaire comme dit au
paragraphe a) oi-lessus ot tant qu'elle fera ainsi jouer ce droit,
elle devra prélever la redevanae proportionnelle en nature.

ä) Les dispositions du paragraphe 4 do l'artiole 27 ci-dessus,
sont applicables en ce qui concerne Le stockage du pétrole brut. Il
est entendu, toutefois, que la oapacité de stockage à fournir par le
titulaire tant pour le brut correspondant à la redevanoe proportionnelle
que pour celui veniu à l'autorité concélante en application du present
artiole ne devra pas excéder 30.000 mètres cubes, en ce qui concerne
les installations sur la terre ferme. Quant aux installations en mer,
la capacité de stockage à fournir par le titulaire tant pour le brut
correspondant à la redevance proportionnelle que pour la part de la
production que l'Autorité concédante aura déciié d'acheter en appli-
sation du present article ne devra pas excéder la plus faible les
quantités suivantes :

1) trente mille mètres oubes (30.000 m3), ou

2) trente sept et demi pour cent (37-1/2 #) de la capacité totale
de stockage.

II - La livraison pourra être effeotuée sous forme Je produits finis
au choix du titulaire. Dans le oas de produits finis obtenus par raf—
finage effeotué en Tunisie, la livraison sera faite à l'autorité
concédante à la sortie le la raffinerie.

La qualité et les proportions relatives des produits raffinés à livrer
seront déterminées en fonotion des résultats que donneraient les hydro-
carbures bruts du titulaire s'ils étaient traités dans une raffinerie
tunisienne ou, à défaut, dans une raffinerie du littoral mériidional de
l'Europe.

Les prix seront déterminés par référence à ceux de produits de même
nature qui seraient importés en Tunisie dans des conditions normales,
réduits l'un montant calculé je manière à oorrespondre à une réduotion
de dix pour cent (10%) ie la valeur du pétrole brut à partir duquel ils
auront été raffinés, valeur caloulée elle-nêôme comno il est dit au
paragraphe a) de la section I oilessus. Toutefois, cette réduotion ne
s'appliquera pas pour ceux de ces produits destinés à l'exportation.

L'äutorité cuncëlante s'engage à donner toutes facilités afin de per
mettre au titulaire le oréer une raffinerie dont les produits seront
destinés à l'exportation et/ou une usine de liquefaction de gaz naturels
et/ou des usines de pétrochimie traitant les hyirocarbures ou leurs

Se }

Eee

pue + titulaire s'engage à coumeroialiser les hydrocarbures extraits
dans les meilleures conditions économiques possibles et à cet effet
il s'engage à prooeder a leur vente par appel d'offres ou larges
cousultations.

En outre, l'État Tunisien se réserve la possibilité d'exercer un droit
prioritaire d'achat à conditions égales avec d'autres acheteurs éventuels.
À cet effet le titulaire informera l'autorité conoédante :

- d'une part, à tout moment, des offres de contrats à long ou moyen terme
qu' il pourra obtenir,

- d'autre part, au début de chaque trimestre des oonditions auxquelles il se
propose de vendre la production restaut disponible.

Le Titulaire oommuniquera à l'autorité conoédante les appels d'offres et
leurs destinataires pour les ventes à long et moyen terme, au moment ou ces
appels d'offres sont lanoës.

L'Autorité conoédante disposera à compter de la réception des dites infor-
mations, d'un délai de :

— 30 jours dans le cas des offres à moyen ou long terne ;
- T jours ouvrables dans les autres oa8

pour porter à la connaissance du titulaire, sa decision de faire jouer son
droit prioritaire d'achat ou d'y renoncer, le défaut de reponse dans ce
. délai équivaudra a une renonciation.

Si l'autorite concedante fait jouer son droit prioritaire d'achat, le
titulaire sera tenu de lui assurer les livraisons correspondant aux condi-
tions oontenues dans la notifioation. Les livraisons ainsi réalisées seront
oonsidéreses à tous egards, et notamment en oe qui concerne la procedure de
chauge oomne etant des ventes à l'exportation.

Si l'Autorité conoëdante renonce à son droit prioritaire d'achat, le
titulaire sera libre, pendant uns psriode de trois mois à oompter de la date
de renonciation, de vendre à d'autres aoheteurs, aux conditions contenues
dans la notifioation ou à des conditions qui lui sont plus favorables. ä
défaut d'aoheteurs aux dites conditions, pendant ce délai, il se
nouveau application de la prooédure ci-dessus.

Article 81.- Utilisation des gaz :

1 - Si les travaux du titulaire mettent en évidence la possibilité d'obtel
à un prix de revient acceptable, une production appréciable d'
gazeux marchands, l'Autorité concédante et le titulaire oonviennent, dès
maintenant, de se ooncerter en vue de rechercher tous les débouchés commer-
oiaux susceptibles d'absorber cette production.

a) En preuier lieu, dans la liaite des droits qu'auraient pu aoquérir
auparavant d'autres exploitants miniers de substances minérales du second
groupe, et déduction faite de la fraction des gaz utilisés par le
Titulaire pour couvrir les besoins de ses propres chantiers, la produotion
de gaz du titulaire sera d'abord reservée a l'alimentation des services
publios existants de production et de distribution de gaz ou d'éleotrioité.
Parallèlement, le titulaire, avec l'appui de l'Autorité conoédante,
cherchera à amener les industries existant en Tunisie à substituer le gaz
‘aux autres souroes d'énergie qu'elles utilisaient auparavant.

Dans cette première phase, le prix de cession du gaz, soit aux services
publics existauts, soit aux industries existantes, sera établi de telle
sorte qu'il laisse au titulaire une marge benéficiaire raisonnable. s
= 55
b) les possibilites d'absorption des industries et services publios
existants ayant èté satisfaites l'autorité concédaute et le titulaire
s'efforoeront conjointement d'ouvrir de nouveaux débouchés oommer-
oiaux pour une produotion éventuelle de gaz. En particulier, ils
chercheront à favoriser l'extension des services publios de gaz ot
d'éleotricité, le développemeut de nouvelles centrales thermiqües, ou
la oréation d'industries nouvelles utilisant le gaz oomme matière
prémière, ou comme source d'energie ou de chauffage.

Dans oette seconde phase, les prix de vente du gaz produit par le
titulaire seront ooncertés entre le titulaire et l'Autorité concédante,
de telle manière qu'ils puissent être acceptés par les nouveaux oen-
Sommateurs éventuels et sous la seule réserve qu'ils laissent encore
au titulaire une marge bénéficiaire raisonnable.

©) l'Autorité conoédante oonsidèrera sur un pied de stricte égalité
les différents bénéficiaires de concessions minières du seoond groupe
qui, à un mêne instant, seraient en conourrence pour placer leur
production de gaz sur le marché tunisien.

2 — Le titulaire pourra à tout moment se libérer des obligations du
présent artiole oomme il est dit au paragraphe 5 de l'artiole 19
oi-dessus.

article 82.- Prix de vente des hyärocarbures bruts liquides :

En tout état de cause, le titulaire sera tenu à un prix de vente des
hydrocarbures liquides bruts extraits par lui qui ne sera pas sen-
siblemant inférieur "au prix de vente normal" défini oi-après, tout en
lui pormettant de trouver un débouché pour la totalité de sa production.

Le "prix de vente normal" d'un hydrocarbures liquide brut au sens du
présent oahier des charges sera celui qui combiné aux autres faoteurs
entrant en ligne de compte tels les assurances et le frêt, donnera sur
les marchés qui constitueront un débouohé normal pour la produotion
tunisienne, un prix comparable à oelui obtenu à partir des bruts
d'autres provenances et de qualités comparables ooncourant également
au ravitaillement normal des mêmes marchés.

Les oours pris pour ce dernier mode de oaloul seront les oours
mondiaux normalement pratiqués dans les transactions commerciales

régulières, en éliminant oslles de 0es transaotions qui auraient Je
caractère de ventes acoidentelles.

TITRE. VIII Te
Dispositions diverses + ASE a
article 83.- älaction âe domicile :
Le titulaire est tenu de faire élootion de domicile en Tunisie. Faute

par lui d'avoir un domioile conuu en Tunisie, les notifications seront
valablement faites au siège du Gouvernorat de Tunis.

4 + to)

mme tata me ll.
1

+ - 56 -

article 84.- Hygiène publique :

Le titulaire est tenu do se soumettre à toutes les mesures
d'hygiène édictées par la législation et la règlementation en
vigueur en Tunisie.

Notamment il devra assujettir ses chantiers à la surveillance per
manente des agents et des médecins des Services de la Santé
Publique, et y aypliquer toutes les mesures de protection qui lui
seraient prescrites contre los épidémies.

ârtiole 85.Législation du travail :

Le titulaire est tenu de se soumettre à toutes les prescriptions de
la législation et de la règlementation en vigueur en Tunisie en ce
qui concerne le travail et la prévoyance sociale.

Il est tenu de justifier son adhésion à la Caisse Nationale de
Séourité Sociale.

article 86.- Nationalité du personnel :

Le personnel sera dans la mesure du possible reoruté parmi les
ressortissants de la République Tunisienne ; toutefois, le titulaire
pourra employer des ressortissants de tous autres pays dans la
mesure où il ne trouverait pas parmi les ressortissants de la
République Tunisienne du personnel ayant l'expérience et les qualifi-
cations nécessaires.

ärtiole 87.- Formation de techniciens en matière de recherches
d'hyirocarbures :

Le titulaire s'engage à faciliter, dans la plus large mesure oompatible
avec la bonne marche de ses travaux, la formation de personnel technique
et de main-d'oeuvre specialisée en matière de rechsrches d'hydrocarbures
tunisiens.

À cette fin, et dans des conditions qui seront fixées d'un commun aocord
entre le titulairs et l'autorité conceiante, le titulaire organisora,
ohaque fois que ses travaux d'exyloitation lo renlront possible, des
vours et stages dans «les centres de formation professionnelle corres-
pondant aux diverses teohniquos qu'il mettra en oeuvre sur ses ohantiers.

Ârticle 88.- admission et ciroulation du personnel étranger :

Sauf restrictions qui seraient nécessaires du point de vue de la
Séourité du Territoire ou de la Défense Nationale, compte tenu de
l'engagement qui fait l'objet de l'artiole 87 oi—lessus, et dans le
cadre de la règlementation applicable aux travailleurs étrangers, l'Auto-
rité concedante facilitera l'admission en Tunisie, et la libre oirou-
lation sur le Territoire Tunisien du personnel et de la main d'oeuvre
qualifiée de nationalité étrangère dont pourrait avoir besoin le
titulaire pour la bonne marche de ses travaux, et qu'il n'. l'aurait pas

Arttole 89.- Recours aux offices publios de placement : |

Le titulaire sera tenu de s'adresser aux Bureaux de placement et
aux autorités locales pour l'embauche de la main d'oeuvre non
spécialisée ou de la main-d'oeuvre qualifiée susceptible d'être
reorutée en lunisie.

11 sera tenu d'aimettre des candidatures qualifiées présentées |
par les dits bureaux, ou les dites autorités locales, dans la
limite oi-après de l'effectif total embauche par lui :

- ouvriers spécialisés : quarante pour oent (40%) ;

— manoeuvres : soixante pour oent (oUx).

àârtiole 9U.- Hatériel et entreprises :

Le titulaire devra utiliser, dans la plus large mesure oompatible |
avec la bonne marche de ses travaux, et pour autant que les prix,
qualités et délais de livraison demeureront comparables :

- du matériel, ou des materiaux produits en funisie ;

- les services d'entreprises ou sous-traitants de nationalité tuni-
sienne.

Artiole 91.- Représentant agrée du titulaire :

Dans chaque centre d'opérations important, et au moins dans chaque
Gouvernorat intéressé, le titulaire devra désigner un représentant de
nationalité tunisienne agréé par l'äutorité concédante.

Ce représentant sera habilité à recevoir toute notification qui serait
faite au non de l'Autorité concédante, par les agents du Ministre de
l'économie Nationale, ou par les autorités looales, et ooncernant le
centre d'opérations dont il est chargée

Il sera habilité à prendre les mesures d'exéoution qui seraient de sa
compétence, suivant une consigne préalablenent concertée entre
l'Autorité ooncédante et le titulaire.

article 92.- défsnse Nationale et Sécurité du lerritoire :

Le Titulaire sera tenu de se soumettre aux mesures génerales prises par
les autorités civiles ou militaires, et pour des raisons concernant la
Défense Nationale ou la Securité du Territoire de la Répurlique Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspemire l'apyli-
Gation de oertaiues olauses du présent canier des oharges, et de la
convention à laquelle celui-oi est anuexé.

Meaamoins, les avautages permanents que conferent au titulaire le prèsent
Cahier des charges et la couventiou à laquelle oelui-oi, est annexé, sub-
sisteront et ne seront pas modifiés quant au fond.

Le titulaire ne pourra soulever d'autres recours en indemnité à
l'ocoasion des décisions visées ci-dessus, que ceux qui seront ouverts
par la legislation en vigueur à toute entreprise tunisienne susceptible
d'être frappée par une mesure analogue.

}

ARE

rtiole 93.- Cas do force majeure :

Le titulaire n'aura pas contrevenu aux obligations résultant du présent
oahier des charges, s'il justifie que le manquement aux dites obligations
est motivé par un cas de force majeure.

Sont en particulier réputés cas de force majeure, les retards qui
résulteraient de l'application de la législation tunisienne sur les
eaux du domains publio. De tels retards n'ouvrirost au titulaire auoun
droit à l'indemnité. Toutefois, ils pourront lui ouvrir droit à
prolongation de la validité du parmis ou des concessions sur lesquels
ils se seraient manifestés, égale à la durée des retards.

Article 94.— Dispositions partioulières :
1 — Délimitation des périmètres élementaires 3

Il est convenu expressément que les périmètres élémentaires, tels qu'ils
résultent de la definition du tableau annexe au deoret du ler Janvier 1953
et visé par l'article 37 de ce dernier, seront considérés comme oorres—
pondant à une superficie cunstante de quatre cents heotares (400), notam—
ment pour l'apylication des articles 5, 6, 7 et 21 du présent cahier des
charges, relatifs aux reductions de surface automatiques, pénales ou
volontaires. i

2 — Délai de mise en demeure en cas de dechéanoce :

Le délai de la mise en demeure adressée au titulaire an application de
l'article 78, paragraphe 2 ci-dessus, pour regulariser sa situation, et

qui ne pourra être inférieur à six mois, devra tenir oompte du temps raison-
nablement necessaire, eu égard aux oirconstanoces, pour accomplir les

aotes prévuse

En sas de recours à l'arbitrage oontre la mise en demeure, le tribunal
arbitral aura tout pouvoir, soit avant dire droit, soit lors de la déoision
au fond, pour acoorder au titulaire tels délais qu'il estinera légitimes.

3 — Transport à l'exportation :

Pour le transport à l'exportation des minéraux du second groupe et produits
dérivés, lo titulaire pourra utiliser à sa discrétion tous navires pétro-
liers, péniches, pontons de chargement et de déchargement et autres sys-
têmes de chargement et de déchargement de son choix, qu'ils lui appartien-
nent ou qu'ils appartiennent à des tiers ; étant entendu cependant que si
la République Tunisienne met à la disposition du titulaire des navires
pétroliers ou des péniohes qui lui appartiennent ou qui appartiennent à
une société à participation majoritaire de l'Etat, qui fonotionnent sous
son ocntrôle direot et qui soient en état convenable, le titulaire pourra
être requis de les utiliser, a condition qu'une telle utilisation ne soit
pas plus onéreuse pour le titulaire que l'utilisation de ses prozres navires
ou péniches ou de ceux de tiers trans-orteurs maritines qualifiés, et étant
entendu également que si le titulaire a recours à des tiers transporteurs
maritimes il devra, à conditions et à prix comparables, donner la préféren-
oe à des navires battant pavillon tunisien.

)

titulaire aura l'obligation de mettre à la disposition a L'autorit.

7 A)

4 — Communication de documents en vue de contrôle :
æ ne

concédante tous documents utiles pour la mise en oeuvre du
contrôle par l'Etat , et notamment par les contrôleurs techniques
et financiers, des obligations souscrites par le titulaire dans
le présent cahier des charges et dans la convention à laquelle il
est annexé,

Artiole 95.- Droits de timbre et d'enregistrement:

Le présent oahier des charges est exonéré des droits de timbre. Il
sera enregistré au droit fixe aux frais du titulaire.

Article 96.- Impression des textes:

Le titulaire devra remettre à l'Autorité oconoédante, et quatre
mois au plus tard après la publication du texte approuvant la
convention, cinquante (50) exemplaires imprinés de la dite
convention, du cahier des charges et des pièces y annexées.

L'Autorité ooncédante se réserve le droit de demander au titulaire
de lui fournir d'autres exemplaires en supplément.

Il en sera de même pour tous les avenants et actes additionnels
qui interviendraient ultérieurement, et se référant à la présente
convention et au présent oahier des charges.

Fait à Tunis, 1e 28 JUIL. 197

Pour l'Etat Tunisien, Pour Buttes Ressources
Tunisie Ltd.

Le Ministre] de l'Economie Nationzle V2 }
FD

Wn, £. Bassinger
Vice Président

Pour Societa Italiana Resine

7)
es. Foyer
Franco Borromeo
Fondé de Pouvoirs

Annexe "C"

Additif modifiant et complétant
les Conventions et les Cahier des Charges
relatives aux permis
“Tabarka — Bizerte — Skerki Bank" ea

“Cap Bon - Golfe de Hammamet!
Entre les soussignés:

l'Etat Tunisien représenté par Monsieur le Ministre de
l'Economie Nationale, dénommé ci-après l'Autorité Concédante,

Sous réserve de l'approbation des présentes par Monsieur
1e Président de la République Tunisienne
d'une part

Et
Buttes Ressources Tunisie Ltd.
Sociéta Italiana Resine

ci-après désignés "le Titulaire!"
d'autre part

Article Unique:
Chacun des permis que le Titulaire détiendre sera considéré comme
une activité séparée.

Le Titulaire tiendra des comptes de charges, d'immobilisation et
d'exploitation et établira des bilans respectivement pour chacun

de ses permis, ceoi en vue de cantonner à chaque compte

d'exploitation séparément les amortissements respectifs aux F
permis et en vue également d'appliquer à chaque permis séparément (
les règles d'imposition. \

Toutefois, les dépenses d'administration générale et de frais
tu généraux qui ne pourraient être affectées directement à l'un des
permis feront l'objet d'une proration en fonction des dépenses
directement affectées à chaque permis.

Fait à Tunis, le 28 juillet 1971

l'Economie Nationale

Pour l'Etat a me Pour Buttes Ressources

Le Ministre d — Pets Ltd.
F4
4 AS FES |

Wn. E. Bassinger
Vice Président

= | =

D Article 2.-

$ En oas de règlement de la redevance en espèce, la valeur de la
_æxfdevance sera calculé en utilisant les prix affichés (posted price).

Article 3.-

Le prix affiché pour chaque type d'hydrocarbure sera déterminé par
la société après consultation avec l'Autorité Conoédante à partir
des prix affichés de bruts de qualités et caractéristiques compa-
rables, en provenance des pays de la même zone géographique et en
tenant compte de tous différentiels notamment ceux de qualité et de

dus frêt.

ne” Article 4.-

Pour les productions en mer profonde, le prix affiché sera réduit
comme suit:

2 SÉ pour les productions situées à des profondeurs de 50 à 100 mètres
410$ pour les productions situées à des profondeurs de 100 à 150 mètres
154 pour les productions situées à des profondeurs de 150 à 200 mètres

20$ pour les productions situées à des profondeurs supérieures à 200 m.

Article 5.-

Nonobstant les dispositions des articles 3 et 4 ci-dessus, il est
entendu que le prix affiché défini et réduit comme il est dit ci-dessus,
ne sera jamais inférieur à la moyenne des prix réalisés pour du pétrole
brut de qualités et de caractéristiques comparables vendu dans la même
région géographique.

Article 6.-

Pour la détermination de l'assiette d'impôt sur le bénéfice net, le
titulaire utilisera le prix affiché tel que défini ci-dessus pour la
liquidation de la redevance en espèce.

Article 7.-

Dans le cas d'application du système de taxation, objet du présent
additif, l'article 11 de la Convention et le paragraphe III de
l'article 80 du Cahier des Charges sont annulés.

Artiole 8.-
Ne Le présent Additif constitue une partie intégrante de la Convention
mn. et du Cahier des Charges sus-visés.
Fait à Tunis, le 28 juillet 1971
Pour l'Etat Tunisien, Pour Buttes Ressources

Le Ministre be l'Economie Nationale BE

\

Wm. FE. Bassinger
Vice Président

